 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDManchesterHealth Center,Inc.d/b/a CrestfieldConvalescent Home/Fenwood ManorandNewEngland Health Care Employees Union,District1199,NUHHCE, AFL-CIO. Case 39-CA-298216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANSEN AND BABSONOn 19 February 1987 Administrative Law JudgeThomas R. Wilks issued the attached decision. TheRespondent filed exceptions, a supporting brief,and an answering brief.' The General Counsel filed'cross-exceptions, a supporting brief, and an answer-ing brief.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andmended Order as modified.We agree with the judge that the Respondentviolated Section 8(a)(1) of the Act by promulgat-ing,maintaining,and disparately enforcing anoverly broad, discriminatory, and ambiguous no-union-solicitation/no-union-discussion rule on andafter 5 February 1986.4We also agree with thejudge that the Respondent violated Section 8(a)(3)and (1) of the Act by enforcing the unlawful rulewhen it issued a warning to Carol Chesky on 5February, discharged Chesky on 6 March, andissued a warning to Suzanne Starling on 6 March.The General Counsel excepts to the judge's fail-ure to find that the Respondent also violated theAct by issuing other warnings to Chesky on 10February and 6 March. We find merit in this ex-ception. The Board has consistently found that anoverly broad rule governing solicitation is invalidfor all purposes, and that consequently any disci-pline pursuant to such a rule is unlawful.5 TheiThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2The General Counsel's motion to reopen the record is denied3At one point in the judge's decision, he inadvertently referred toboth Chesky's and Starling's discipline as occurring on 5 February Thedate for the discipline of Starling should read 6 March4All dates are in 1986 unless otherwise notedMember Johansenagrees thatBrigadier Industries,271 NLRB 656 (1984), is distinguishableand does not pass on that decision5Mesa Vista Hospital,280 NLRB 298 (1986),Presbyterian/StLuke'sMedical Center,258NLRB 93 (1981), enfd 723 F 2d 1468 (10th Cir1983),A T & S F Memorial Hospitals,234 NLRB 436 (1978),Times Pub-lishing Co,231 NLRB 207 (1977)record shows that the Respondent relied on theabove-referenced no-solicitation/no-discussion ruleas the basis for its warnings to Chesky on 10 Feb-ruary and 6 March. Accordingly, we find thatthese warnings violated Section 8(a)(3) and (1).We also find merit in the General Counsel's ex-ception to the judge's failure to find that the Re-spondent's delay in bargaining over Carol Chesky'stermination violated Section 8(a)(5) of the Act. Thejudge made no specific findings concerning the al-legation that the Respondent initially refused tomeet and discuss Chesky's discharge with theUnion, concluding only that the Respondent ulti-mately "acquiesced in the Union's request to bar-gain."A grievance about a discharge is clearly amandatory subject of bargaining. The Respondentdischarged Chesky on 6 March. On 10 March theUnion first asked the Respondent to meet and dis-cuss the discharge.Additionalwritten requestswere made on 11 March and 24 March. The Re-spondent consistently declined these requests bothorally and in writing. It was not until 11 April thatthe Respondent reversed its position and agreed tomeet concerning Chesky's termination. According-ly,we find that the Respondent's initial refusal andresultantdelay in bargaining, violated Section8(a)(5).6ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Manchester Health Center, Inc. d/b/aCrestfieldConvalescentHome/Fenwood Manor,Manchester, Connecticut, its officers, agents, suc-cessors, and assigns, shall take the action set,forthin the Order as modified.1.Insert the following as paragraph 1(c) and re-letter the present 1(c) as 1(d)."(c) Refusing to meet and/or delaying in meet-ing with the Union to discuss an employee griev-ance concerning discipline and/or discharge."2.Substitute the following for paragraphs 2(b)and (c).6We shall modify the judge's recommended Order to require that theRespondent cease and desist from refusing to meet and/or delaying inmeeting with the Union to discuss an employee's grievance concerningdischargeBecause it is undisputed that the Respondent did eventuallymeet with the Union regarding the Chesky discharge, we find it unneces-sary to order any affirmative remedial action in this regardIn accordance with our decision inNew Horizons for the Retarded,283NLRB 1173 (1987), interest on and after 1 January 1987 shall be comput-ed at the "short-term Federal rate" for the underpayment of taxes as setout in the 1986 amendment to 26 U S C § 6621 Interest on amounts ac-crued prior to 1 January 1987 (the effective date of the 1986 amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel',Corp,231 NLRB 65l (1977)287 NLRB No. 34 CRESTFIELD CONVALESCENT HOME329"(b)Rescind and remove from its records anyreference to the discharge of Carol Chesky and theunlawful reprimand and warnings issued to her on5 February, 10 February, and 6 March 1986, and toSuzanne Starling on 6 March 1986."(c) Rescind any and all rules restricting employ-ee union solicitation and/or conversation which arenot clearly, unambiguously, and nondiscriminatori-ly worded and which limit employees' union solici-tation and conversation to times other than work-ing time and to areas other than immediate patient-care areas and specifically identified areas whereemployee solicitation and conversation have an un-reasonable effect on patient care."3.,Substitute the attached notice for that of theadministrative law judge.with interest, for any losses incurred by reason ofher unlawful discharge.WE WILL rescind and remove from our recordsany reference to the discharge of Carol Chesky andthe unlawful reprimand and warnings issued to heron 5 February, 10 February, and 6 March 1986,and to Suzannne Starling on 6 March 1986.WE WILL rescind any rules restricting employeeunion solicitation and/or conversation that are notclearly,unambiguously, and nondiscriminatorilyworded and that limit union solicitation and con-versation to times other than working time and toareas other than immediate patient-care areas andspecifically identified areas where employee solici-tation and conversation have an unreasonable effecton patient care.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT promulgate, maintain, or discri-_minatorily enforce any rule, regulation, or otherprohibition against employees who solicit on behalfof New England Health Care Employees Union,District 1199, NUHHCE, AFL-CIO, or any otherlabor organization, or who engage in union refer-enced discussions on our premises by means otherthan a clear, unambiguous rule limiting or prohibit-ing solicitation in immediate patient-care areas orother specifically identified areas where employeesolicitation has an unreasonable effect on patientcare, during employees' nonworking time.WE WILL NOT discriminatorily warn or repri-mand employees about or discharge them in conse-quence of violations of no-solicitation/conversationrules not in conformance with the immediate pre-ceding paragraph.WE WILL NOT refuse to meet or delay in meetingwith the Union to discuss an employee's grievanceconcerning discipline and/or discharge.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Carol Chesky full reinstatementto her former position or, if it no longer exists, to asubstantially equivalent position, without prejudiceto her seniority or other rights and privileges pre-viously enjoyed, and WE WILL make her whole,MANCHESTERHEALTHCARECENTER, INC. D/B/A CRESTFIELDCONVALESCENTHOME/FENWOODMANORStephen T. Fanning, Esq.,for the General Counsel.Rolland Castleman, Esq,of Manchester, Connecticut, forthe Respondent.Kevin J. Doyle,of Hartford, Connecticut, for the Union.DECISION,STATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge. Thiscase was tried at Hartford, Connecticut, on 14-17 July1986. The unfair labor practice charge was filed by NewEngland Health Care Employees Union, District 1199,NUHHCE, AFL-CIO (the Union), against ManchesterHealth Care Center, Inc d/b/a Crestfield ConvalescentHome/Fenwood Manor (Respondent), on 20 March1986, and later amended on 23 April 1986. The com-plaintwas issued by the acting officer in charge forSubregion 39 on 2 May 1986. The complaint alleges thatRespondent violated Section 8(a)(1), (3), and (5) of theAct by unilaterally implementing a discriminatory no-so-licitation rule; disparately and selectively applying a no-distribution/no-solicitation rule otherwise valid on itsface;disciplining two employees and discharging oneemployee in retaliation for their membership in and ac-tivities on behalf of the Union; refusing to disclose infor-mation to the employee's designated bargaining agent;and refusing to meet and negotiate regarding the dis-charge of a bargaining unit member.Respondent's timely filed answer to the complaintdenied that Respondent committed any violations of theAct, but admitted the commerce facts, the jurisdictionalconclusion, the labor organization status and designatedemployee bargaining agent status of the Union, and thesupervisory and agency status of Administrator GarySpieker and Director of Nurses Alice Plante. At thetrial,counsel for the General Counsel amended the com-plaint to allege, and Respondent admitted, the superviso- 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDry and agency status of Rolland Castleman, one of Re-spondent's owners, Supervisor Nancy LaPoint, RN; Su-pervisor Dianah Kilhstadius, RN; Supervisor ChristopherNaylor; Director of Nurses Joan Brownstein; Staff De-velopment Coordinator Sue DeBari, RN; and SherryLynn Balanger, RN. At the trial the parties stipulated tothe statutory supervisory status of all Respondent's RNsand LPNs at all material times.At the trial all parties were given full opportunity toadduce relevant evidence. After the trial the GeneralCounsel and the Respondent filed written briefs thatwere received by me on or shortly after 7 October 1986.On the entire record, and from my observation of thedemeanor of the witnesses and the evaluation of theirtestimony as to internal and external consistency and ob-jective probability, and in careful consideration of thecomprehensive and well written briefs, I make the fol-lowingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTto or bargaining with the Union, in violation of Section8(a)(1) and (5) of the Act?4.Was aide Suzanne Starling disciplined and aideCarol Chesky disciplined and discharged in consequenceof the unlawful discriminatory enforcement of the previ-ously unenforced solicitation/distribution rule, or the en-forcement of a new inherently discriminatory solicitationrule in violation of Section 8(a)(1) and (3) of the Act?5.Regardless of the validity of the solicitation rules,did Starling and Chesky in fact breach these rules, orwere they punished for false or pretextual, proffered rea-sons in retaliation for their particular union activities, orin general retaliation for other employees' general unionactivities in violation of Section 8(a)(1) and (3) of theAct?6.Did Respondent breach its statutory bargaining obli-gations by refusing to satisfy the Union's request for rele-vant information necessary for bargaining, consisting of acurrent list of newly hired employees' addresses and in-formation relating to the termination of employeeChesky, in violation of Section 8(a)(1) and (5) of theAct?At all times material, Respondent, a Connecticut cor-poration with a principal office and place of business lo-cated in Manchester, Connecticut (its facility), has beenengaged as a health care institution in the operation of anursing home providing inpatient medical and profession-alcare services for geriatric patients.During the 12-month period ending 31 March 1986, Respondent, in thecourse and conduct of its Manchester business oper-ations, purchased and received at its facility products,goods, and materials valued in excess of $50,000 directlyfrom points outside the State of Connecticut, and derivedgross revenues in excess of $100,000.It is admitted, and I find, that Respondent is now, andhas been at all times material, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and a health care institution within themeaning of Section 2(14) of the Act.IILABOR ORGANIZATIONIt is admitted,and Ifind, that theUnion is now, andhas been at all times material,a labor organization withinthe meaning of Section2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. Issues1.Has the Respondent failed to enforce a patentlyvalid solicitation/distribution rule that it had previously"maintained," as an unpromulgated work rule prior toFebruary 1986, when solicitations of all kinds wereknowingly tolerated?2.Did Respondent on 5 February 1986 commence en-forcement of its solicitation/distribution rule selectivelyand disparately by applying it only to prounion employ-ees,while nonunion-related solicitations continued to betolerated in violation of Section 8(a)(1) of the Act?3.Did Respondent on 5 February 1986 promulgate aninvalidand discriminatory new solicitation rule ad-dressed solely to union activities without proper noticeB. Facts1.BackgroundRespondent operates a geriatric nursing home and in-patientmedical service facility consisting of physicallyconnected buildings that house two divisions, one ofwhich is called the Crestfield Convalescent Home andone of which is referred to as Fenwood Manor. Crest-field houses a maximum of 95 bedded patients who re-quire intensive 24-hour-a-day skilled nursing care. WithinFenwood, intermediate nursing care is provided for amaximumof 60 ambulatory resident patients who areable toassume agreater degree of self-care The entirefacility employs on a three-shift basis a total of about180-190 full- and part-time employees, including RNs,LPNs, aides, and service staff.The ownership of the facility was acquired in May1982 by Rolland Castleman, Howard Dickstein, Josiah J.Lessner, Gary Mercer, and Terry Hesser.In certain liti-gation, including this trial, Castleman or the firm ofLessner, Castleman and Falkenstein has represented theRespondent. Gary Spieker, under license from the StateHealth Department, has served as administrator of theentire facility since August 1983. He is responsible foroverall management. All department heads are responsi-ble to him. The highest licensed nursing personnel isAlice A. Plante, RN, who undertook the position of di-rector of nursing service (DNS) in April 1985 afterhaving previously served as infection control nurse atCrestfield from February 1981. Prior to a hiatus she hadbeen assistant DNS from December 1982 to March 1983.As DNS she is ultimately responsible for the care of thepatients and the direction of the nursing staff. Subordi-nate to her are the various supervisors referred to above,including all RNs and LPNsThe Union initially campaigned in 1983 to be designat-ed as employee representative for the LPNs and serviceand maintenance employees, but that effort was rejected CRESTFIELD CONVALESCENT HOME331in a Board-conducted election on 9 September 1983 inCase 39-RC-452. On 26 October 1984 the Union filed anew representation petition with the Board in Case 39-RC-555 wherein it sought to represent only the serviceandmaintenance employees. It was successful in aBoard-conducted election on 6 December 1984. It wasnot certified as designated bargaining agent until 1 Octo-ber 1985. Respondent thereafter sought to test the certifi-cation.On 21 October 1985 a majority of employees en-gaged in a union- sponsored strike that ended when thestrikers returned to work on 5 February 1986. On 5March 1986 Respondent notified the Union that it wouldcomply with an intervening Board Order and that itwould recognize and bargain with it. Negotiations for acollective-bargainingagreementcommenced on 26March 1986 and continued to the date of the trial.On the day of the strikers' return to work, they wereaddressed in a meeting conducted by DNS Plante whoseremarks included certain restrictions regarding the dis-cussionof the subject of the Union by the employees.On 5 and 10 February and 6 March returning strikerChesky was disciplined for engaging in a union referenceconversation in a patient care area On 6 March formerstriker Starlingwas similarly disciplined.On 6 MarchChesky was discharged for, allegedly engaging in thesamepurported misconduct.Chesky, a certified nurses aide, had established a 6-year work record free of disciplinary action of any kindassociatedwith patient care and graced with letters ofcommendations. She joined the Union in 1983 and solic-ited employee membership on its behalf by conductingorganizing meetings and distributing union representationmaterials.She is conceded to be known to the Respond-ent as an extensive union activist.Starling is a certified nurses aide with over 5 years'service, a union member, and a strike participant.2.The alleged 5 February discriminatory no-solicitation rule promulgationSpieker, as did,other witnesses, testified without con-tradiction that the strike had generated bitter reactionsbetween strikers and nonstrikers, inclusive of vandalism.Without contradiction, Spieker credibly testified thatUnion Agent Paul Fortier had been the responsible rep-resentative of the Union regarding various dealings be-tween Respondent and the Union during the strike andconcerning the return of the strikers, and that he andFortier engaged in several conversations regarding thereturn of strikers initiated by Spieker out of his desire toeffectuatea healingprocess and to avoid a disruptiveimpact on the patients. He testified that Fortier con-curred in Spieker's concerns, and specifically agreedwith his suggestion-that a meeting be held between Re-spondent and all employees whereby they would be toldthat all employees are prohibited from engaging in "anydiscussions about what happened [during the strike], orunion activities." According to Spieker, Fortier thoughtitwas a "good idea." Fortier was not called to testifyand thus did not contradict Spieker. Union Vice Presi-dent Kevin Doyle testified that he and Union AttorneyJohn Creane attended "one such meeting" with Re-spondent's attorney, Allan Scheer, regarding the negotia-tion of a strike settlement agreement and the condition ofthe striker's returnThe totality of the General Counsel'sattempt to rebut Spieker's testimony consists of the fol-lowing question and answer of Doyle:Q.Was there any discussion during that meetingof no solicitation rules?A. No there was not.The 'record does not support counsel for the GeneralCounsel's assertionin the brief that Doyle testified thatat this single meeting there was no talk of "reorientationmeetings."More significantly, there is no contradictionthat Fortier was an authorized representative on the sub-ject of the return of strikers and that more than one suchnegotiation transpired. The General Counsel argues thatSpieker should be discredited because he had no notes ofhis conversation with Fortier and because of Plante'sfailure to corroborate Spieker. It was Plante who con-ductedthe meetingon 5 February The General Counselgave no indication at the trial or in the brief about whyFortier was not called to testify, nor why Union Attor-ney Creane, nor any other witness, was not called torebut Spieker's testimony.Plante testified that during the strike the patients ex-pressed apprehension about the possible impact of thestrike on their care. She testified that a decision had beenmade to conduct an employee meeting to "reorient" thereturning strikers, "because we had, indeed, put in, somenew rules" and' she consequently arranged for a series ofsuch meetings on all shifts on the 5 and early on the 6February.When asked whether a request came from"anyone". for such meeting she responded, "I heard,again, a rumor that the returning people requested ameeting." In cross-examination Chesky admitted that thestrikers had requested that an orientation meeting be heldand she was aware in advance that such a meeting wouldbe held Plante testified that she drafted written "min-utes" of the statement to be read to the employees andthat she followed it without deviation or improvisation.She testified that she drafted the document and showeditto Spieker for his approval and that he made nochangesThe General Counsel argues that becausePlante issilentas to any directive from Spieker to conduct suchmeeting that I must discredit Spieker Had Spieker beencontradicted by Fortier, or otherwise rebutted, Plante'sfailure to explicitly and clearly corroborate would raiseserious questions about Spieker's credibility. As her testi-mony on direct and cross-examination stands, it does notconstitutea necessary contradiction or inconsistencywith that of Spieker whose testimony was not self-con-tradictory and whose demeanor gave no basis for inher-ent disbelief on this point I must credit Spieker that aresponsible agent of the Union negotiated and gave ex-plicit agreement to the promulgation of a rule prohibitingemployees from discussing in the facility either the strikeor union activities. A copy of ^ Plante's purported state-ment to employees was introduced as Joint Exhibit. 5. Itsets forth 17 different regulations dealing with a varietyof work conditions, none of which are alleged to be uni- 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlateral changes in work conditions except the first itemthat reads:There will be no solicitation or talk of union activi-ties in patient area or on work time, only on breaksor lunch time-if found doing so there will be animmediate warning given iFive General Counsel employee witnesses who,attendedthe meetings testified either, that'they could not recall orthat in fact Plante did not refer to nor did she use theword "solicitation," but rather that she prohibited uniontalk in patient areas.Most of their recollections werevague, and many could not recall what else she said. Tosome degree the General Counsel's witnesses' testimonyvaried. Starling, for example, failed to recall not onlythat Plante referred to "solicitations," she also could notrecall any reference to union talk,, but she only recalledthat Plante stated "a few" changes in work rules, e.g.,uniforms.Chesky also recalled that Plante referred toother restrictions relating to uniforms, eating, and drink-ing, etc. However, aide Carol Fritz only recalled the re-striction on union talk but could not recall a reference"to any other 'restrictions." Aides Esther Secondo andPaula LeBrec were silent as to-what other subject mat-terswere discussed. Thus, the General Counsel's wit-'nesses on this point were selective, generally vague, anduncertain, and somewhat inconsistent in their testimony.Icredit Plante's more confident testimony that she readthe statement as prepared. Whether that statement clear-- ly prohibits solicitations of other kinds as well as talk ofunion activities, or only prohibits solicitation of union ac-tivities is a matter for further analysisAlthough Plante testified concerning the longtime ex-istence of a solicitation/distribution rule, in cross-exami-nation she conceded that she made no explicit referenceto; it on 5 February. She explained she had felt no needto do so, nor to refer to other types of solicitation, whichshe conceded might possibly upset patients, because atthe point of the return of the strikers and in the contextof their return it was urgent only to refer, to union dis-cussions. In direct examination she testified that on 5February she was merely implementing longstandingpolicy.Her cross-examination reveals, however, that herintention was to convey a prohibition against union solic-itation and a discussion of union topics in any area at anytime except for formal breaks and lunch periods. That ishow the employees interpreted it, and that is, I find, themore reasonable interpretation, given the absence of fur-ther explication by Plante with respect to other kinds ofsolicitations,and the absence of a clear, conspicuous,continuing posting of a solicitation rule and its universalenforcement.3.Respondent's prior solicitation/distribution policyOn the purchase of the facility in May 1982, part-owner Castleman reviewed the predecessor's writtenpolicy manuals. Castleman testified that the old adminis-trative policy manual contained a solicitation/distributionrule, although the employee manual did not. Castleman'Note that the word "solicitation" was used ratherthan solicitationstestified that the rule contained in the old manual, whichRespondent adopted, had also been posted in the facility.Subsequently, about 22 June 1983, motivated by develop-ments in Board law, Castleman testified that he effectuat-ed Respondent's modification of that rule as found in theadministrative manual, and he testified that he drafted anotice to be posted in the facility that contained thatsame rule. It is stipulated that the administrative policymanual was modified to contain the revised rule. It isalso stipulated that supervisors, but no employees, haveaccess to that manual. The rule that was posted thereaf-ter, according to Respondent, but which posting is dis-puted by the General Counsel, is identical to that con-tained in the administrative manual and reads.Solicitation by an employee of another employee isprohibited while either person is on working time.Working time is all time when an employee's dutiesrequire that he or she be engaged in work tasks, butdoes not include an employee's own time, such asmeal periods, scheduled breaks, time before or aftera shift, and personal clean-up time. In addition, so-licitation is prohibited at all times inimmediate pa-tient care areas.Employees are not permitted to distribute advertis-ing material, handbills, printed or written literatureof any kind at all` times in immediate patient careareas or any other work areas of the Facility.The General Counsel concedes the validity of the lan-guage of the rule It is stipulated that the rule was notplaced in the employee manuals to which every employ-ee has access. It is also undisputed that the rule was notpromulgated in any written manner other than' posting.The General Counsel's witnesses, former striking aidesChesky, Fritz, Secondo, Starling, andWilcox testifiedthat during their employment at no time prior to the dis-charge of Chesky or prior to the strike did they observea posted solicitation/distribution rule, nor were they evermade aware of the existence of such. Former employee,aide Caroline Hoffman, testified that she saw no postedsolicitation/distribution rule andwas aware of noneduring her tenure from April 1983 to September 1984.Sandra Cooksey, a former third-shift aide hired in July1982,who had been discharged in December 1984, testi-fied she had seen no such rule posted nor was she spokentoabout' "it.Chesky testified she saw no postedsolicitation/distribution rule prior to her discharge, norwas she ever told of such. Second-shift aide Carol Fritz,employed since 1981, first observed the posted rule on anunknown date after the discharge of Chesky. Third-shiftaide Paula LeBrec, hired in May 1983, testified that shenever saw the notice until the day of the trial. First-shiftaide Suzanne Starling, employed for 5 years, first ob-served the rule posted about 1 month prior to the trial.First-shift aide TraceyWilcox, employed since February1984,testifiedthatshefirstobserved the solicita-tion/distribution rule posted in the facility sometime inApril after the Chesky discharge. However, second-shiftaide Esther Secondo, employed since May 1984, testifiedthat she first observed the posted notice at the timeclock, CRESTFIELD CONVALESCENT HOME333"when Carol Chesky began to have her problems withwarnings .Castleman testified that on 23 and 24 June 1983 heconducted a series of meetings for the purpose of an-nouncing the modification of the solicitation/distributionrule and its subsequent posting He testified that he ful-filled that purpose and the rule was thereafter posted.Supervisory and management personnel testified aboutthe posting of the rule Documentary evidence estab-lishes thatCastleman did indeed conduct a series ofmeetings on those dates at which employees, several ofwhom testified as the General Counsel's witnesses, exe-cuted attendance sheetsThe substance of the meetingwas not indicated on the face of the documents. In rebut-tal testimony, Chesky and Fritz acknowledged their sig-natures on the attendance sheets Chesky testified thatthere were frequent meetings conducted at that time, in-cluding "a lot of anti-union meetings." She had no recol-lection of what was discussed at the meeting she attend-ed on 24 June 1983, and reaffirmed her testimony of noknowledge of a solicitation/distribution rule prior to thestrike.Fritz testified that she had no recollection of thediscussion of the 23 June 1983 meeting she had attended,and no recollection of a discussion of a solicitation/-distribution rule and she reaffirmed her prior testimony.Her demeanor revealed a lack of certitude. Respondent'sevidence concerning the actual modification of a priorsolicitation/distribution rule and its codification on 22June 1983 is essentially stipulated. Castleman's testimonyconcerning the drafting of the notice and its dating of,22June 1983 is not refuted. Counsel for the General Coun-sel stipulated a copy of it into evidence as a copy of anoticeRespondent claimed was posted, but he chal-lenged only its actual posting Although there are someminor inconsistencies in the testimony of some of Re-spondent witnesses, I credit them regarding the postingof the solicitation/distribution rule at some point. Theduration is another matter. I was most impressed withthe testimony and demeanor of Pamela Olenchak, RN,who had been employed by Respondent for only about 1year. She appeared to be one of the most spontaneous,certain,dispassionate, and convincing witnesses of allwho testified.Although her first recollection- of seeingthat notice was not until she had been employed for 5months, she vividly recalled reading the posted notice inJanuary 1986 when she was in the process of reorganiz-ing allthe bulletin boards. Furthermore, I find that ob-jectiveprobability supports the conclusion that thenotice was posted about the date that it was codified inthe administrative policy manual Castleman was respon-sible for the codification. He was concerned about devel-opments in Board law regarding solicitation/distributionrules.Respondent was conducting "anti-union meetings"in the same time period according to Chesky. Castlemanconducted a meeting almost simultaneously with thecodification. It is extremely unlikely that in such contexthe did not take the opportunity to announce the modifi-cation of a rule that restricted solicitations in the facility,and to announce its posting. I find that he did.Administrator Spieker testified, without corroboration,that in late 1984 in the context of the Union's organizingefforts, he met with unidentified groups of employees onunidentified shifts and reminded them of the rule restrict-ing solicitations of all kinds, including union organizingefforts; and again did so twice in October 1985. Testimo-ny of Respondent's own witnesses leads me to concludethat despite the promulgation of the rule and assumingits reiteration during times of union organizing efforts, itsactual posting at all bulletin boards was sporadic. OwnerDickstein, who makes visits to the facility of undisclosedfrequency, observed the absence of the notice on at leasttwo occasions, and he ordered Spieker to repost it onthose occasions. Although Dickstein testifed to numerousand more continuous citings of the notice, Spieker, who,as administrator of 3 years, must have had a more fre-quent presence and greater attentiontowhatispostedthan an absentee owner, testified hesitantly and uncer-tainlywhen asked whether he had observed the posting:Ihave seen this notice posted. I don't exactly re-member any dates when I saw it. I believe it wassometime after I was hired.He testified that he saw it posted at three different loca-tions and, contrary to Dickstein, on only one occasion ofunknown date, he posted it on his owninitiative.Spieker's testimony provides no firm basis on which toconclude that the posting was continuous and conspicu-ous. Furthermore, Plante, who testified that she observedthe posting throughout her employment periods at thefacility,admitted that from December 1982 to March1983 she was assigned "strictly" to the Fenwood facility,where she failed to observe any such posting during thatentireperiod.Assistant administrator at Crestfield, Sherry Lynn Be-langer, testified that when she was first employed she no-ticed the rule, posted in 1983 near the Crestfield time-clock and in the employee dining room at Fenwood.When asked whether she observed its posting throughout1983, she hesitantly testified:Irecallseeing itwhen I was first hired. I don'trecallgoingto it after that and really looking at theboard or anything.She then failed to affirm its subsequent continuous post-ing.FinallyOlenchak, third-shift supervisor who hadbeen employed since July 1985, testified that her firstawareness of any solicitation rule came when she saw itposted, on the bulletin board in Wing IV in January 1986,during a "house cleaning" of all bulletin boards. She hadno recollection of being explicitly advised of the rulebefore then. I infer from her testimony that she observeditsposting on only one bulletin board,and that its pres-ence on that board was such that even a newly hired su-pervisory nurse, keen on learning the policies of her newemployer, did not become aware of the rule or its post-ing until she commenced a bulletin board reorganizationImustalso conclude that Spieker did not discuss the so-licitation policy with the third-shift employees in Octo-ber 1985, in light of Olenchak's belated discovery of itand apparentlack ofawarenessof the codified rule.Regarding Spieker'smeetings in 1984 and 1985 where-in he discussed the solicitation rules, it is not clear on 334DECISIONS OF THE' NATIONAL LABOR RELATIONS BOARDwhat dates they occurred, how many employees were inattendance, or whether the meetings were limited only tothe first shift.His testimony on this point is vague, un-certain, uncorroborated, absent from his pretrial affidavit,and inconsistent with Olenchak's testimony I do notcredit it.Although I find that the solicitation rule was posted, Imust conclude that its posting was sporadic and of anature that during substantial duration it was not readilyobservable by employees and supervisors alike. Further-more, even if I were to credit Spieker, its public reiter-ation occurred only' during periods of union organizingcampaigns.Under these circumstances, the employeesmost reasonably accepted Plante's oral promulgation asthe rule of precedence.4.Evidence of past toleration of solicitationsIt is undisputed that prior to 1986 no employee wasever disciplined for engaging in solicitations in violationof Respondent's rules.Thus there was either completecompliance with it or violations were unknown to Re-spondent. It is clear that much solicitation did occurwithin the facility. They involved solicitations 'by thestaff,including aides, nurses, and supervisors of one kindor another for the sale of a variety of items, i.e., candy,houseware, clothing, toys, baked goods, etc., as'well asfor charitable contributions.An enormous amount oflargely uncontradicted testimonywas elicited by theGeneral Counsel regarding incidents of solicitations byaides of aides, in and out of the presence of and aware-,ness of supervisors who, on occasion, were actively orpassively involved in some solicitations while one ormore of the participants were on "active duty." Howev-er, it is not clear in much of this testimony that "onduty" means anything more than having "clocked in." Itisnot clear in these instances whether the participantswere engaged in active work functions, whether theywere in the presence of patients, or whether they weremerely on call waiting for summons by a patient, whichisexperienced largely at night.In many of the solicita-tions, the employees, although 'not on a formal "break,"were not engaged in active work functions, but were uti-lizing idle spare time in between work tasks, not withinthe immediate exposure of patients. Sometimes this activ-ity took place at the nurses' station as when an aide onthe third shift, Cooksey, testified she observed ChargeNurse Deptula filling out invitations to an off-premisessales solicitation party. Cooksey supplied Deptula withthe addresses on request. The solicitation itself tookplace off premises.It isnot clear from Cooksey's uncer-tain recollection just what tasks Deptula would other-wise have been performing besides being passively, oncall for a patient's summons,"chatting," and possiblycharting "a little." Houseware and cosmetic catalogueswere frequently left at the nurses' stations for aides andnurses to peruse while they waited on a patient's call.One such catalogue was seen by aide Fritz in a patient'sroom. It bore the name of the noinsupervisor Fenwoodhousekeeper, but no actual solicitation was witnessed.Many times these sales solicitations took place at un-specified locations on the "wing." Other times it tookplace in clearly nonpatient areas such as the rooms usedby or for the staff or by supervisors.. However, therewere occasions of solicitations during work activities. Onone occasion Cooksey was solicited to contribute to agift for a coworker by Shift Supervisor LaPointe whileCooksey was obtaining certain work materials from themedical room, i.e., nonpatient storage room. Prior toChristmas 1984, about 6 p.m., LPN Aggie Rezman wassituated at a nurses'station with a crystal ware cataloguefrom which she solicited sales from aide Esther Secondowho had been stopped there, after returning patients totheir rooms from the dining room, by Rezman explicitlyfor the purpose of the solicitation. Two weeks later, Se-condo was interrupted during the course of performing"paper work"at the nurses' station by Rezman's demandfor payment on a prior sale.Shortly after the strike, Secondo requested permissionfrom Supervisor Diane Kilhstadius to collect money forthe benefit of a coworker's ill mother, and was grantedpermission with no explicit allusion to any solicitationrule.However, she failed to testify that these solicitationswere effectuated in violation of the rules other than shewas "on duty" and solicited "all over" the facility. It isnot clear that Kilhstadius was aware of the manner of so-licitation.On another occasion after the strike, Secondoengaged in another charitable solicitation while "onduty," and as she was near the nourishment room wheresupplies are stored about to obtain drinking water for apatient, she was asked by LPN Anna Mae Turrell howmuch money she had collected. Turrell thereupon con-tributed to the collection. She recalled that this occurredafter she had seen the posted solicitation/distribution ruleafter the strike. Also after that posting, she observed aideRay Pease while "on duty" displaying dolls to patientswho were sitting in wheel chairs along the hallway.Pease sells these dolls to other aides. The incident oc-curred as Pease walked through the hallway with a dollin Pease's possession. A patient asked Pease the price andhe told her. Secondo did not testify as to what work taskPease was performing, if any, nor that a solicitation for asale had actually transpired, nor that any supervisor waspresent.On 10 May 1986, about 6 p.m., a time whenaides are busy transporting patients to their rooms andthere is much corridor traffic, Secondo observed at thenurses' station LPN Shirley Ayers collecting sales bro-chures and discussing the merchandise with other nurses.It is not clear precisely what the other nurses' workfunctions were supposed to be at that precise moment orwhether patients were actually within hearing range.Aide Paula LeBrec, in March 1986, observed Eastercakes placed by an aide at the nurses'-station along withan order form. While in the "med" room she and Super-visor Olenchak discussed the price of those cakes whileLeBrec placed linen in the room. Again there is no evi-dence that Olenchak was aware that sales were verballysolicited during employees work task performance or inimmediate patients' presence. Similar testimony was ad-duced as to other items of sale left for display at thenurses' station and, on one occasion,in the med room,but without evidence of actual verbal solicitations duringthe performance of a work task in the observance of asupervisor. CRESTFIELD CONVALESCENT HOME335LeBrec testified as to a variety of benevolent contribu-tionsparticipated in by supervisors, particularly Supervi-sor LaPointe, but was not specific about the work cir-cumstance, often indicating that the activity occurred innonwork times, or during periods of nonactivity In oneinstance in 1984, LaPointe approached LeBrec and RNLorraine Lenere while they were in the "rec room"whileLenerewas "doing charts" and LeBrec was"doing nurses notes," while both smoked cigarettes. Thesolicitation had by then been completed, and LaPointe,who was responsible for it, merely informed them whatshe did with the money. Lenere appeared to the indirectbeneficiary of the solicitation. However, the context ap-pears to be that of a combined smoke break and worktask setting. On one occasion in 1983, LaPointe deliveredto LeBrec purchase money from Howard Dickstein forGirl Scout cookies, which Dickstein had ordered fromher in an unspecified solicitation while she waswaitingfor patients' calls. The delivery of money tookplace atthe start of the shift as LeBrec was "setting up" her firstrounds,i.e.,planningher workagenda.Aide Tracey Wilcox testified also to the display ofEaster cakes at thenurses' stationinMarch 1985. Thefirst time she noticed it was just after her clocking in at 7a.m. and her arrival at the nurses' station where twoRNs were discussing a patient's statusreport.Wilcox,who should have also listened to the request, interruptedby remarking on the appearance of the cake. The nursewho was receiving the report interrupted it and told herthe name of the aide who broughtit in.Wilcox testifiedto the general presence of patients in the corridor wherethe nurses'station islocated. Respondent's own witnessesindicate the frequent presence of patients in the corridorsduring the first shift, unlike the quiescent night hours.The sample cake remained on display for a week. An-other display Easter cake appeared in March 1986, at thesameplace, early in the morning. It disappeared by theend of the dayWilcox testified that on August 1984 at 12:30 p.m.Staff Coordinator/Director RN Sue Debari solicited acontribution for the benefit of a departing employee fromWilcox while she was on duty, i.e., at thenurses' stationwhere she had gone to retrieve a document necessary forthe work task she was performing Wilcox testified thatpatientsgenerallywere in the vicinity at that time butshe had no specific recollection of this occasion. Ofcourse, patients' rooms were in theimmediatevicinity.Thus she was interrupted in the performance of herduties by a supervisory charitable solicitation.In October 1984, Wilcox was engaged on the first shiftinCrestfield, in the transporting of patients to and fromthe dining room and supervision of their meals. When soengaged,she expressed to fellow aides the need for unionrepresentation.Shewas thereafter summoned to theoffice of the then director of nurses, Joan Brownstein,who told her to cease such union discussions because itwas not appropriate. There was no reference to solicita-tion rules nor was any other apparent discipline effectu-ated.The, General Counsel presents testimony of thisevent as evidence of the nonexistence and/or nonen-forcement of the no-solicitation rule insofar as no disci-plinary warning was issued,as isprescribed for rule vio-lations. It is evident, however, that union solicitation inthe presence of patients was discouraged but not pun-ished by the former DNS if it ceased.On 5 April 1986 LPN Charge Nurse Shirley Ayers so-licited the sale of Girl Scout cookies to Wilcox who wasengaged in assisting a patient in the bathroom. Immedi-ately thereafter,Wilcox ordered the cookies at thenurses'desk from Ayers while she was in the process ofwriting patient reports. Thereafter, Ayers accepted pay-ment while organizing and preparing medications priorto patient distribution.Subsequent to observing the posting of the solici-tation/distribution rule after Chesky's discharge,Wilcoxtestified,againwithout contradiction, that about noon-timeshe observed the Fenwood housekeeper, BarbaraDeveron, deliver catalogue sale items to aide Pease inthe dining room as patients' meals were supervised inpart by Pease and where she also accepted payment.Wilcox later observed the same delivered package in apatient's room.Wilcox had taken particular note of theincident because after Chesky's discharge the cataloguesfor this product had "mysteriously disappeared" fromthe facility. She described nonsupervisor Deveron andPease as acting in a secretive manner regarding this de-livery and payment, whereas in the past Deveron openlysolicitedsales.There is no evidence of supervisory obser-vation of the incident.Wilcox testified without contradiction that on a week-end in March 1986, while at the nurses' desk about 4p.m., she observed LPN Anna Mae Turrell interrupt hertask of transporting a medication cart to sell a candy barto the porter, in the vicinity of a patient who was seatedin the corridor outside his room.In late April 1986 on the second shift, subsequent toChesky's discharge and her observance of the postedrule, aide Fritz testified without contradiction that on thethird shift she observed RN Shirley Ayers solicit a cata-logue sale from LPN Joyce Erickson near the Crestfieldnurses' station immediately outside a patient's room aspatients were being prepared for supper and as Fritz waswheeling a patient past them. Other patients were seatedin the corridor.5.Enforcement of the codifiedsolicitation/distribution ruleAfter Chesky's discharge, aide Secondo served as amember of the union contract negotiating committee thatmet with Respondent's representatives, including its chiefnegotiator, Attorney Allan Scheer.It isher credible anduncontradicted, corroborated testimony that at one suchmeetingwhen reference was made to Chesky's dis-charge, Scheer leaned across the conference table andstated to Union Vice President Larry Fox:... in the past we have been very relaxed aboutthis solicitation rule . . . we have allowed candybars and Girl Scout cookies and whatever thingspeople wanted to sell for charity . . . but as far asthe union goes, we are not going to allow any dis-cussion of the union in the patient's facility, in thispatients facility. 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn Respondent's posttrial brief, Owner Castleman read-ily concedes that Respondent had "problems concerningviolations of rules, including the no-solicitation/no-distri-bution rule within Respondent'sfacility,"although healso argues that any violations were"trivial."Respond-ent contends that having acquired knowledge of the fail-ure of its shift supervisors for the second and third shiftto enforce its rules generally,it took steps to correct thesituations by discharging Shift Supervisors Naylor andLaPointe.Administrator Spieker testified that he becameaware of the supervisors'nonenforcement and actualbreach of rules and discharged Naylor in early 1985 andLaPointe in January 1985. Olenchak replaced LaPointein the summer of 1985 after a period of substitute super-visors.Yet she acquired her first awareness of a postedsolicitation/distribution rule in January 1986, and couldrecall no reference to the codified rule in her hiring ori-entation discussions.Thus the only evidence of a verbalreaffirmation of the solicitation/distribution rule is foundinSpieker'svague testimony as to those unspecifiedmeetings with employees that I have discredited. Thereisno other evidence that Respondent took any specificovert actions to have the new supervisors reassert thoseneglected rules.Spieker insisted that he did not become aware of spe-cific nonenforcement of the no-solicitation rule on thesecond and third shifts until he heard the testimony atthe trialHe testified,"Iwas not aware of those specificviolations,and it was my feeling that they weren't en-forcing any rules." Thus, in denying knowledge of spe-cific breaches,he admittedly assumed that all rules werenot enforced.Evidence in the record also indicates that there wassome inconsistency in Respondent's interpretation of thesolicitation rule as well as its application Thus, as notedabove, in the past,prounion discussions in the presenceof a patient did not warrant a formal reprimand in com-pliance with Respondent'sprogressive discipline system.Castleman conceded in cross-examination that on one oc-casion DSN Plante ordered baked goods to be removedfrom the nurses' station without verbal or written disci-plinary warning to the employee who had placed them.Castleman construed the act of placing the cakes a mereattempt to solicit that desisted on request.However, thistestimony reveals that the placement of the cakes at thenurses' station is currently considered to be an impermis-sible act.Yet, in light of the overwhelming credible testi-mony, I conclude that such conduct in the past wasknowingly permitted by Respondent's supervisors, i.e,the display of items for substantial duration.DSN Plante,who is responsible for nursing supervi-sion,conceives the no-solicitation/no-distribution policyof Respondent much more rigidly than does Spieker, theadministrator who is ultimately responsible for the over-all facility operation.According to Plante, the rule is tobe applied equally and without variation to each shift,and she has never been instructed otherwise.Spieker tes-tified that enforcement application differs on each shiftbecause the area of immediate patient care differs. Hetestified that an immediate patient care area is so consti-tuted by the actual presence of patients.Thus, on the dayshift,the presence of patients in the corridors is frequentand those corridors become immediate patient care areas,whereas at night the corridors,as well as other multipur-pose areas,become nonimmediate patient care areas,some of which are utilized by the aides and nurses forformal breaks or informal breaks or lounging while wait-ing on a patient's call signal in between scheduled worktasksSpieker conceded that he never explicated this ra-tionale to the employees in any employee meeting or byany memorandum.He testified that he discussed thisview with Castleman,but failed to reveal whether he didsowith Plante to whom he testified he essentially de-ferredregardingoperativedisciplinarydecisionsal-though he must be apprised of them.There is no evi-dence that Plante's conception of the rule was explainedto the employees.With respect to prohibited topics initiated by the pa-tients, Spieker explained that it is incumbent on the em-ployee to change the topic as soon as possible but thatsome discretion may be utilized as to when to disengagethe topic.6.Discipline and discharge of Carol Cheskya.The 5 February disciplineRespondent disciplined and discharged Chesky for al-legedlywillfullyflouting its no-solicitation rule fourtimes within a period of a month after her return fromthe strike.Respondent's"Employee Manual" sets forth on page15 under"Terminations or Resignations,"16 enumeratedgrounds for immediate termination without warning.None of these grounds refer to casual conversation or so-licitations.The section contains the following,referenceto discipline.A warning system has been implemented.Supervi-sors are responsible for issuing warnings to employ-ees. Such warnings are then to be documented andsubmitted to the Administrator to become a perma-nent part of the employee's file.One verbal and twowritten warnings constitute grounds for termination,at the discretion of the Administrator.There is no statement regarding what specific forms ofconduct will warrant the issuance of a disciplinary warn-ing rather than immediate discharge.Under the subse-quent section"Personal Conduct"there is a generalizedprohibition of nonprofessional behavior, e.g., brash orvulgar language or disclosure of patient confidence, butpunishment for noncompliance is not specified.Finally,under the section entitled"Suggestions,"there are 10enumerated obligations,none of which pertain to solici-tations.Plante testified in conclusionary terms that on 5 Febru-ary 1986,first-shift aide Michele Geidel came to her witha verbal report that she had overheard Chesky talking topatient Russell Rice "about union activities,"and that onPlante's request submitted her report in written form.Geidel,an employee since 9 December 1985, essentiallycorroboratedPlante.However,Geidel testified thatduring the earlier orientation meeting that day Plantehad explicitly instructed employees to report to her any CRESTFIELD CONVALESCENT HOME337kind of conversation about union ."during work time."This is inconsistent with Plante's own testimony aboutwhat she stated at the meeting She testified evasivelyand confusedly as to a conversation with two other aidesthatmotivated her to make this report. According toGeidel, she solicited the opinion of these aides as towhether she ought to report "someone" for talking toher "about something we shouldn't discuss."Geidel's sketchy verbal and written report to Planteinformed her that she overheard Chesky telling patientRussell Rice in his room during breakfast about the expe-riences of striking aides on the picket line, i.e., that theywere paid, that they picnicked, they enjoyed tolerableweather conditions, and that strikers had "gab" sessions.She also reported that Chesky subsequently made a briefappearance in patient Thelma MacLaughlin's room andmerely announced her return to work. She also disclosedto Plante that in the afternoon Chesky engaged in con-versationwith Rice's visiting sister while Geidel wastransportingRice through the corridor, wherein shesimilarly talked about the strike. In her testimony she af-firmed the truth of the report, but could not recall anysignificant details of the afternoon conversation exceptthat it related to a description of innocuous activity onthe picket line that followed a casual greeting, much asshe related to Rice. There was no representation madethatChesky's remarks were unsolicited, nor that theywere disruptive or provocative nor solicitous of supportor even sympathy for the Union. Plante testified that shethereupon summoned Chesky and "confronted" her withthe substance of the cryptic report which Chesky deniedby merely saying "Alice, I did not." Plante testified thatshe said, "Well I have it here in writing that you were-you had been overheard speaking of Union activities inRussell Rice's room," and that Chesky again, denied itWithout further question or investigation, Plante gaveChesky a written "verbal warning . . . this would not betolerated." The written explanation on the printed warn-ing form states: "Talking to patients R Rice and T. Ma-cLaughlin about union activities " As set forth at thetrialRespondent does not contend that Chesky's conductwas inany way disruptive or unsettling to the patients.Rather, it contends that conduct in violation of the solic-itation rule per se is detrimental to the patient. Therewas, however, no explicit reference of the solicitationrules by Plante to Chesky either in the confrontation orin the memo. Furthermore, the per se policy is inconsist-entwith Spieker's concession that a certain amount ofdiscretion may be utilized in disengaging from a conver-sation started by the patientChesky testified that during the confrontation withPlante she denied the accusation that she had been "talk-ing 'union" but explained to Plante, who named patientsRice and MacLaughlin, that she had only briefly an-swered questions put to her by both of them, i.e.,MacLaughlin asked if all strikers had returned and Rice,a particularly friendly patient, asked her about her chil-dren, whether she was glad to be back from the strike,how the other strikers were doing, and whether theUnion treated the strikers well, to all of which she gavebrief responses to both, and to Rice while assisting in im-mediate care I credit Chesky's testimony, particularlybecause it is not contradicted by, nor inconsistent with,Geidel's account, and was not rebutted to the extent itexplains the context for Geidel's accusations. I fullycredit Chesky that she protested these mitigating factorsto Plante, as it is not manifestly inconsistent with thecryptic testimony rendered by Plante, and it is inherentlymost probable. I conclude that Plante not only failed toinvestigate the possibility of mitigating factors prior tothe issuance of the reprimand, but rejected the proffer ofsuch 2b.The 10 February disciplineThe second reprimand issued to Chesky came in con-sequence of a report filed with Plante by aide RosanneColettoAccording to Plante, on an unspecified date Co-lettoexpressed reluctance and dislike of reportingChesky for whom she expressed a liking. Plante did nottestify to what Coletto orally reported, but rather shetestified that on her request Coletto reduced the reporttowriting,onwhich basis Plante again confrontedChesky.According to Coletto, she was not asked todraft a statement until a day or two later. According tothe written statement and Coletto's testimony, on Friday,7 February, at 1.30 p.m during their joint performanceof duties in a patient's room in the presence of two pa-tients, she and Chesky engaged in the following conver-sationAfter a general conversation initiated by Coletto,Chesky complained of the absence in her paycheck ofsome kind of Christmas bonus or raise that she assertedRespondent would be obliged to pay. Coletto's attemptto change the subject by alluding to someone havingbeen disciplined for similar talk was greeted by Cheskywith the revelation that it was she who had been repri-manded for talking to patient Rice despite the fact thatshe had merely answered his questions. Her writtenstatement set forth that Chesky explained the circum-stances,which tracks closely Chesky's own testimony inregard to the 5 February disciplineColetto againchanged the subject, he then explicitly referred to prop-erty damage. allegedly perpetrated by strikers, to whichChesky responded by alleging that nonstrikers recipro-cated in kind. Chesky then described in detail allegedvandalism by nonstrikers. According to her written state-ment, Coletto did not respond to that observation, butrather she explicitly asked Chesky to explain "Whatwere you all fighting for." Chesky responded "for aUnion " Coletto then expressed her feelings about unionrepresentationatRespondent's facilitywhichwerestrongly negative.AfterColetto expressed her disap-proval of the union representation, Chesky made no re-joinder and Coletto changed the subject As they weredeparting the room, Chesky commented that the strikerscould walk out again if necessary. Coletto expressed dis-approval of shouting and name calling Chesky laughedand said, "that's part of it." Coletto observed the pres-ence in the corridor of a state inspector and urged2Plante's personal notebook entry of 8 February appears to refer topostdischarge conversations with Rice but, in the absence of any testimo-ny by Plante or Rice regarding such conversations, and because of thelack of clarity of the document itself, I find it to be of no probativevalue 338DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDChesky to "shush" but Cheskysaid"itsok she belongsto" the Union. Coletto walked away. Coletto testifiedthat hermotivation in reporting the incident to Plantewas that she was upset because ofChesky'sallegationthatnonstrikersperpetratedacts of violence and she"wanted to clear the air."Plantemerely testified thatColetto stated only thatshe felt constrainedto reportChesky.Plante testifiedthat in hercogfrontation with Cheskyon 10 February she told her that she hadreceived an-other "complaintfroman employeethatshe had beentalking union activities,"and thatCheskydenied it, pro-testingthat she had just receiveda warningwith respectto theRice incident.Plante immediately,without furtherinquiries or discussion,served Cheskywith a preparedwritten disciplinary form thatstated in handwritten nota-tion:"Observedtalking in patients room with anotheraide about union activities.In violation of the no solicita-tion rule." It isnot clear why Plante characterized Colet-to's reportas a "complaint."Coletto testifiedthat she re-alizedthat she herself was culpable.From her writtenreport,it is clear that she encouraged a discussion by re-ferringto theRice reprimand,by initiatingthe subject ofpropertydamage, by askingChesky toexplain the strik-er'smotivation,and by profferingher own union antipa-thy. Such a report ismore accurately characterized as aconfessionof provocation of union talkrather than acomplaintof it.Indeed,on 10 February, Coletto receiveda written warning from Plantewho told heronly aftershe executedher report, ". . . only to be fair,Ihave togive you a verbal warning."Coletto acceptedit saying,"Fine,Iwas inthe wrongas much as she was."Chesky testified thatwhen Planteconfronted her withanother "complaint"she knew exactly to what Plante re-ferred. The testimonyof Plante andChesky issilent as towhetheran explanation was elicitedfrom Chesky. How-ever, Chesky failed to testify that she proffered any ex-planation to Plante.Chesky testifiedthat a conversationdid occur withColetto ina patient's room in the presence of a patient,but that Colettoinitiated the conversation by askingquestions of her, including how long she had workedthere,how longshe had been involved in the Union, andwhy she thoughta union was beneficial.Chesky testifiedon directexaminationthatshe respondedthatshe had al-ready been reprimanded and had no desire to discussanything in the patient'sroom but that Colettowas wel-come to come and discuss union representation at an up-coming union meeting.In cross-examination, she deniedmaking any reference to an unpaid Christmas bonus, orto striker violence or nonstriker violence, orany refer-enceto thepresence of an inspector.Accordingto her, itwas Coletto who expressed curiosityabout union repre-sentation.Despite all the denials of discussing topics de-scribed by Coletto, sheadmittedthat for aperiod of timeshe did "talk aboutthe Union"in front of the patient inresponsetoColetto'squestionsaboutitand then onlylater refused to talk further after shehad responded toseveralquestions.She did notelaborate the details or sub-stance of these responses.The admissionis crucial in thatit impairscredibilityof her assertionthatshe did notwant to talk aboutthe Unionat all in front of a patientand did not because shewas previously warned formerely responding to a patient's questionsabout it. Yetshe admitted responding again to such questions in frontof patients.Colettowas not employedby Respondentat the timeof the trial. A veryquiet and subdued witness, on cross-examinationColetto exhibitedmuch tension and defen-sivenessand repeatedly volunteered thatshe was truth-ful.Atone point in answer to no outstanding questionshe testified, "As I said,I have nothing to lose. I'm notthere anymore." At the time of thesecrucialevents, Co-lettohad perceived her jobstatusto be in jeopardy be-cause of herown inabilities.She testified, "I couldn't getmy act together there . . .Icouldn'tkeep up my fullload of work there."She admitted in cross-examinationconversingwith former striker Tracey Wilcox about herwork problems. Colettowas anonstriker who had beencalled a scab and harassed as she crossed the picket line,and she admitted to having a lackof respect for "thisparticular" Union because of strikemisconduct. At thetime she reported Chesky shewas concernedabout herown job performance, and perceived herself to be vul-nerable.Thus she sought the adviceof union bargainingcommittee member,aide Tracey Wilcox,regarding theseperceived problems.Ingratiationwith her employer byreporting the union instigatorscould possiblyprovide abias for making a falsereporton her own initiative, ifnot at Respondent's behest.Oncehaving made such areport,a bias to refrain from admitting it would counter-balance her apparent disinterest as a nonemployee.Future jobreferences are not considerations to be takenlightly.However,Coletto isnot nowemployed in thehealthcare industry.IfColetto'sreportwas contrivedfor thepurpose of revenge for harassment,self-protec-tion,ingratiation,or at Respondent's secret instruction,its substance morelikelywould havebeen less revealingof her ownparticipation andmore incriminating ofChesky. Significantly,Cheskywas not identified ashaving participated in striker harassmentof Coletto.Moreover,counsel forthe GeneralCounsel himself elic-ited testimonyfrom Coletto thatshe hadconversed withChesky afterthe reprimand,and onotheroccasionstalked withanother striker,in clear nonpatient areas, forthe purposeof learning more aboutthe Union,and shereported none of these conversations to Plante. Suchconductsuggests that honestcuriositymotivated her 7February conduct ratherthan purposeful entrapment ofChesky.Her demeanor as a witness revealed that shewas tense and defensive,but it also revealed that duringthe vast preponderanceof it she was quicklyresponsive,withoutguile or calculation.It is not uncommon foreven honest witnesses to perceive cross-examination asan impertinent hectoring refusal to accept the truth oftheir testimonyand they thusbecome frightened,upset,and defensive. In contrast,Chesky'sdemeanor was ag-gressive and assertiveto the pointof combativeness intone during cross-examination by Owner Castleman. Inview of Chesky's admissionand herinconsistency,in bal-ance ofthe foregoing probabilities and demeanor consid-erations,in view of Chesky's postdischarge admissions,discussedbelow, I credit Coletto. CRESTFIELD CONVALESCENT HOMEc.The 6 March 1986 discipline and discharge ofCheskyChesky was allegedly involved in two more incidentsof misconduct separately involving aides Martha Chattoand Laurine Gedraitis. Subsequent to the second repri-mand, on the occasion of an opening arising on the thirdshift,Respondent transferred Chesky to that shift in ac-commodation to her longstanding request for such trans-fer.The shift runs from 11 p.m. to 7 a.m.Gedraitis is now primarily employed in a nonhealthcare business, but her income is supplemented by a sec-ondary job at another health care facility. She was em-ployed by Respondent from September 1985 until March1986. She testified in cross-examination concerning theharassmentshe, a nonstriker, was subject to during thestrike, including damage to her automobile and the paint-ing of the word "scab" on her house. She had refused tojoin the Union during her employment during whichtime she was a college student who had looked to hernurses' aide job as a temporary means of financial sup-port.Gedraitis testified that about 1 a.m. on 6 March, in theperformance of her tasks, she entered the nourishmentroom in Wing II near rooms 41 and 45 where freshwater and ice for the patients is stored. She testified tothe following. Subsequently Chesky entered and theyconversed.3Gedraitis had only seen Chesky previously"a couple of times" in the facility and believed Cheskydid not even know her. However, Chesky stated to herthat there were to be union meetings and that she feltGedraitis should be made aware of it and "read off thedate," to her.4 Chesky then stated that "they" werestupid to refuse to negotiate. Gedraitis made no commentbut departed.Gedraitis testified that she had not wanted union rep-resentation before the strike, and that the harassment towhich she had been subjected did not change her mind,nor did the "verbal aggravation" of prounion supporters,none of whom previously included Chesky. Prior to thereturn of the strikers, she spoke to her supervisors,Spieker, Plante, and Olenchak and expressed apprehen-sionof further prounion solicitations and her desire notto be "approached"again andwas assured that shewould "not have to put up with the aggravation any-more," and that if she was "approached," that "theywanted to know about it." On Chesky's reference tounion meetings,Gedraitis testified in cross-examination:Iwas really very uncomfortable with this because Ithought here we go again. More of this, and I hadbeen told that I was not going to have to put upwith it . . . the whole thing was just an aggravationwith me. . . . I would not answer her [Chesky] be-cause I made aninstant decision thatIwas nota Counsel for the General Counsel alludes to a purported inconsistencywith her pretrialaffidavitwherein Gedraitisestimated the conversationitself as occurring"about midnight"She explained it was between mid-night and 1 am and her estimation is approximate because she was notclock watching at the timeThe discrepancyis not significant.4 In cross-examination,she explainedthatCheskywas not readingfrom any document and that the phrase"read off"is a kind of malaprop-ism often committed by her.339going to put up with anythingelse. Iwas there towork and that is what I was going to do.... Yes,Iguess that you would say that I did carry someanger because when I first went in, there was a lotof different people that approached me about join-ing, and Iam the type of person that when I saysomething I like to be heard, and I had verbalizedthat I felt that I was not interested in joining theUnion. I had no interest at the time. I had nothingto gain, and I had nothing to lose. I did not knowwhat was happening. This [union organizing] start-ed before I came, and I felt that should be suffi-cient.There is no evidence on which to conclude that Ge-draitis had held Chesky personally responsible for thestrike harassment. Counsel for the General Counsel's at-tempts in cross-examination to elicit an expression ofenmity or bitter resentment by word or demeanor wasnot successful. On the contrary, she appeared to be dis-passionate,objective, and convincing.After their conversation Gedraitis ascertained Chesky'sidentity and reported the incident to Olenchak, and toldher that she had been assured that she would "not haveto put up with this anymore." Olenchak assured her shewas correct and requested that she draft a statementwhich she did at her break period about 5 or 6 a.m. andwhich was presented to Plante through Olenchak.The written statement essentially tracks her testimonywith the addition that Chesky described the purpose ofthe meeting as that of determining bargaining objectivesand that she told Gedraitis that she ought to attend it.The statement is dated, "March 6, 1986," and refers tothe incident as commencing "this evening" about "12midnight," i.e., early on the morning of 6 March.Martha Chatto has been employed by Respondent as afirst-shift aide for 1-1/2 years. According to Chesky, shewas a "union person" who signed a union card but didnot participate in the strike. There is no evidence onwhich to conclude that Chatto harbored any animositytoward the Union or toward Chesky. Chatto engaged ina conversation with Chesky at 6:28 a.m. in apatient'sroom, room 22, Wing III, which she had entered to re-trievecertainequipment, "geri chairs," andwhereChesky was preparing to wash the two patients present-therein.Chesky, who was assigned to that wing encom-passing room22, testified that she did talk with Chatto,but at 6:10 a.m., 6 March, not 5 March, at the end ofWings III and IV in the vicinity of the recreation room.Chatto testified that she entered the room, noted thetime on the clock therein, and was greeted with Chesky'scomment that there was a union meeting scheduled atwhich the Union was to decide on its bargaining objec-tives, and that if Chatto expressed a desire to attend shewould be notified. Chatto testified that she merely grunt-ed "an okay or yeah" and walked away because the em-ployees had been assembled on 5 February and "given aruling of rules of what we were allowed to and not al-lowed to do, and one of them was talking aboutunions,whether we were strikers or nonstrikers." She referredto no other rules. She explained that it was her customto arrive in advance of the shift start to retrieve "geri" 340DECISIONSOF THE NATIONALLABOR RELATIONS BOARDchairs and to assemble them on Wing III. Chatto thereaf-ter prepared and executed a brief written statement thatsummarized the above incident but did not set forth de-tails, particularly the presence of patients. It was dated 5March. She did not testify about her motivation for pre-paring it nor the date of preparation.Plante testified that she was first apprised of theChatto incident and thereafter the Gedraitis encounter.Plante testified to the following sequence of events.Chatto appeared in her office and informed her that onthemorning of 5 March, Chesky had told her aboutforthcoming union meetings, to which she grunted a re-sponse.Plante testified to no other details of whatChatto verbally reported. Chatto was instructed to draftawrittendescription.Chatto thereupon immediatelywrote out her sketchy report in Plante's presence. At the"same moment" Plante received an envelope containingtheGedraitis statement. Thereafter, she did not investi-gate. She did not make independent inquiry. She did notconfront Chesky. She did not seek out context, details,or possible ameliorating circumstances. Rather, Plantewent directly to Spieker and informed him that she had"two more complaints" about Carol Chesky. There is noevidence to characterize Chatto's report as a "com-plaint."Chatto's testimony suggests that she refrainedfrom responding to Chesky because of Plante's earlierprohibition, not because she was upset or antagonized.Spieker's swift reaction was to solicit Plante's recom-mendation.According to both Plante and Spieker, healso raised no questions about the veracity, accuracy, orcontext of the alleged incidents described in those "com-plaints." Plante forthwith recommended discharge pursu-ant to Respondent's progressive discipline policy, andSpieker agreed without hesitation. This occurred about 9a.m.According to Plante, she received the 6 March Ge-draitis statement at the same "moment" she was receiv-ing the Chatto statement, which was dated "March 5"and which referred to the incident as occurring on thedate of the execution of the report. This discrepancy isnot explained by Respondent's witnesses. I must creditChesky that her conversation with Chatto did occur on 6March.Plante testified that later in the afternoon of 6 March,she summoned Chesky from her home despite Chesky'sprotests that she had dust awakened. About 5:20 p.m. on6March, Plante confronted Chesky with two more"complaints" from employees that she had been talkingin patient areas about union activities. Chesky denied theaccusation and demanded the identities of the "complain-ers." On being told, she denied knowledge of the identityof Gedraitis. Plante testified:She said "I do not even know her," then in the nextbreath she said she is one of the girls we were toldnot to talk to "because we didn't know if she wouldgo [report] back to management."Plante summarily rejected Chesky's protests of inno-cence, and asked her to execute a termination notifica-tion,which she refused, and threatened "to fight this."Plante is essentially corroborated by assistant DNA,Sherry Lynn Balanger.The disciplinary documents were prepared by Planteon 6 March. Both are the same printed form as the priorwarnings. One dated "3-6-86," relating to the Chatto in-cident, has encircled the printed portion of the headingentitled "Employee warning" and the word "written" inthe left upper corner similar to second earlier warnings.It states under "Remarks": "Soliciting union activities tostaffmembers during working hours, in patient areas.3/5/86." The date "3/5/86" appears to have been writ-ten over an erasure This apparent alteration was not ex-plained.The second document dated "3-6-86," has encircledthe printed words "Termination Notice" and states "So-liciting union activities to staff members during workinghours in patient areas 3/6/86."Chesky testified that an encounter with Chatto oc-curred 6 March at 6.10 a.m. in Wing III in the approachto the physical therapy room, not in a patient's room,and not in room 22, which was six rooms diagonallydown the hall. She testified without contradiction thather assignment to Wing III, on the 11 p in. to 7 a.m. shiftentailed an obligatory procedure of working with Lor-raine Lenere, the nurse on duty, with whom she per-formed nightly rounds and jointly visited patients' roomsto perform her duties. She testified without contradictionthat these rounds commenced at 11.30 a.m. at room 22and were repeated twice more and that only she andLenere were assigned to Wing III on that shift. Cheskyinsisted that the only person she spoke to in room 22 wasnurse Lenere. Her testimony that Lenere accompaniedher on each of her scheduled visits to room 22 is uncon-troverted. She -testified that her only visits to room 22were in execution of those three rounds. Chatto testifiedthat the encounter occurred while Chesky was com-mencing the duties involved in round three in room 22.According to her, only two patients were present. Re-spondent did not call as a witness nurse Lenere, nor didPlante interview Lenere prior to the discharge. TheGeneral Counsel did not call Lenere nor any other wit-ness to corroborate Chesky about Lenere's presence.Chesky did not testify that there was no occasion forLenere to have briefly left her alone in the room on thatnight to attend some other contingency. Her testimonydescribed the normal routine and stated that on the nightin question Lenere accompanied her on the rounds.According to_ Chesky, the Chatto incident occurred asfollows.On the approach to the physical therapy roomin the corridor, prior to the commencement of the morn-ing shift when Chatto was technically not "on duty,"Chatto came to Chesky in an upset demeanor and poseda single question to her, i.e., what transpires next nowthatRespondent recognized the Union? Chesky merelybriefly responded that the Union would have to formu-late its bargaining proposals at open meetings that allunit employees may attend. Chesky testified that she rec-ognizedChatto as a nonstriking aide and a "unionperson" who had signed a union card but chose not tostrike. CRESTFIELD CONVALESCENT HOMEWithrespect to Gedraitis,Cheskydenied that anyconversation occurred on 6 March and certainly none in-volving the topic of the Union.According to Chesky,during the discharge interviewshe denied the accusation that she had discussed the sub-ject of the Union in patients'rooms with two aides, anddemanded to know their identity.Chesky testified ondirect examination that she told Plante that she was un-aware of the identity of the informant whom Plante iden-tified as"Laurie."On cross-examination she admittedthat she also protested to Plante that she had been fore-warned by a night-shift coworker not to talk to LaurineGedraitis who was reputed to be an antiunion informer.Cheskyfurther explained that she did not actually recog-nize Gedraitis becauseCheskywas new to the shift. Sheexplained thatGedraitiswas one of several she waswarned about.Chesky testified that little was said aboutGedraitisbecausePlante then asked,"What aboutMartha Chatto?" Chesky testified that she explained theincident to Plante as narrated above, and pointed out, tono avail,that Chattohad initiated the conversation andshould be the subject of a warning.Chesky testified that she might have tried to talk toGedraitis about union activities during breaktime,even ifshe had recognized her as a named informant.Thus thefact that Gedraitis had been identified to Chesky as aninformant is immaterial becauseCheskydid not knowher identity.Further,Chesky admittedly had no com-punction with respect to soliciting antiunion informantsmerely because of such designation.In cross-examination, Chesky admitted that in a post-discharge interview,on which a subsequent publishednewspaper article was based, she stated to the reporterthat she was not asserting nor was it her position that shedid not engage in conversations concerning union activi-tieswith other employees in patient care areas,"but thatno matter what the[Respondent's] rule," she possessed aconstitutional right to discuss the union"even in front ofpatients."She admitted that she also stated in the inter-view to the reporter,They shouldn'tbe able to tell you when you cantalk and when you can't talk.I don't know howyou can't talk the union while you are working andtrying to rebuild inside.In redirect examination there was no attempt to elicit amitigating contextforChesky's utterances to the newsreporter.Rather, Chesky testified that she presently rec-ognizes that lawful restrictions may be imposed on herspeech"in front of patients,"in the nature of a "valid so-licitation rule."However,she further volunteered thefollowing statement:I'm not an attorney but I know that in a healthfield-where I have been taking patients for the lastsix years,there are things that you don't talk toabout the patients.That's medical records, anythingthat has to do with their condition,and anythingthatwould harm them or upset them in any way.However,she further testified:341I feel asif thepatients ask me a questionor if theyask me a questionand ifI can answerthatquestion,Iwill answerto the best that I can.The publishedand distributed employee rulesof conducthandbookstateson page 18, under "suggestions,"number 6:Do not discuss problems oryour problems with thepatients or visitors.Be considerate as possible, butalso say little as possible about these matters.No testimony was elicitedthat Cheskyasserted to thenews reporterthat theRespondent or coworkers hadfalsely accused her of initiating union-referenced conver-sationswithother employees in immediate patient careareas, nor that the incidentsprofferedas the bases fordischarge did not arise from her admittedeffort to re-build union support from inside.In viewof Chesky's testimonial denials of accusationsby her coworkers, I find herfailure to make the same de-nials earlierto the news reporterto be inexplicable. Thethrustof Chesky's postdischarge utterances constitute anadmissionthat shedid engage in union-referenced con-versations,of whichshe was accused,withcoworkers inimmediate patient areas as part ofher effortsto rebuildunion support among employees.Chesky hadadmitted tothe reporter that shehad beentrying to rebuildsupportfor theunion afterthe strike.To augment union support,clearly itwas helpful,if notnecessary, to solicit non-strikers to the cause of union representation,particularly"union persons"who didnot strike.Like Coletto, bothGedraitis and Chattowere nonstrikers, neither of whomChesky thenhad reasonto believeought to be particu-larly avoided.Chesky admitted she believedshe had aright to solicit union support, even in front of patients,and that she foundit impossible not to solicit union sup-port when working.Accordingly,Imust credit Chattoand Gedraitisabout thesubstance and circumstances ofthe conversations.A week after Chatto's report,accordingto Chatto, sheengaged in a conversationwith Plantewherein Planteconfrontedher with Chesky's assertionthat the conver-sationoccurrednearthe physical therapy room and notin room 22.Chatto testified that she forcefullyreaffirmedthat it occurredin room22.Althoughthis incident is theonly probative evidence that Plante engaged in any fac-tual investigationof Chesky's factual assertions, Plantehad no recollection of it.7.Verbalwarning to Suzanne StarlingStarling was assigned to the first shift.On 6 March inthe performance of her duties on Wing I after exiting apatient's room,as she was approaching the "hopperroom" to empty the patients'commodes,a nonresidentvisitor and lifelong acquaintance approached and greetedher and asked about the location of a certain patient'sroom. Thereafter,according to Starling,the visitor madecertain polite inquiries about "how is everything?" and"what's new,"to which Starling responded,"Well youknow, the union is in now." Starling testified: 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnd she said, "do you like it," and I dust turned tostart to empty the commode because I knew Iwasn't supposed to talk about it and I was in ahurry anyways, and I didn't want to take any moretime to talk. , So, I made sure she knew exactlywhere the patient's room was, and then I heardGary [Spieker] call me.Starling testified that Spieker summoned her to a privatearea and politely told her, "You know you are not sup-posed to talk about union or strike in front of patients. Itmight upset them, and a lot of patients were upset, bythis."Starlingtestifiedthat she responded that sheagreed that the patients were indeed upset by it and thatshe would be very careful. However, she insisted in hertestimony that no patients were nearby and she only ut-tered the words, "theunion isin now."Spieker testified that he overheard Starling respond tothe question put to her by the visitor, "You know we gotthe union in here. Things are really bad." He -testifiedthat in the confrontation with Starling she protested thatshe spoke to the visitor, not to a patient. Subsequently,Spieker caused a "verbal warning," i.e., a first-stage doc-umentedwarning, to beissued to'Starling throughPlante.When Plante presented it to Starling, accordingto Starling, Plante asked what happened and Starling re-iterated her account,insistingthat she merely stated tothe visitor, "You know we got the union in here," andPlante responded that it was "enough." On further pro-test that she knew the visitor as a personal friend and notimewas wasted, Plante stated, "Ok, don't let it happenagain."Starling was presented with the warning but re-turned itunsignedafter reading it Subsequently, sheviewed a copy of her warning in her personnel file andtestified that it had been changed from an accusation of"discussingunion activities during working hours in apatient area" to "solicitation of visitors." Starling testi-fied that she was aware that it was improper for her todiscuss the Union in the corridor because the demands ofher duties simply provided no time for such discussionregardless of whether it was a visitor or a patient, and,secondly, she was aware of Chesky's discharge for suchactivities, although she insisted she had been aware of noprior solicitation rules.Plante testified that Spieker prepared the written"verbal" warning which she gave to Starlingin a con-frontationwherein Starling did not denythe accusationthat she was overheardtellingvisitors in the hallway,that "the union was in." She and Spieker both testified toand identifieda singlewritten "verbal" warning that wasprepared and placed in the personnel files. That docu-ment isthe same printed form entitled "Employee/-Termination" noticeutilized inthewarnings issued toChesky. In the upper left corner is the entry "verbal." Itstates:"Solicitation of visitors in hallway of Wing Iduring working hours."If Starling is credited, it would appear that Respond-ent modifiedits initialreprimand to comport more withStarling'sversion of the facts. Yet, it is paradoxical thatPlante and Spieker would dissemble where it would notappear to their apparent advantage, i.e., Starling's ver-sion portrays a more sympathetic and less arbitrary disci-pline.Credibility resolution on this point is not material.However, I credit Starling as to the substance of whatshe stated to the visitors and her account of whatSpieker said to her in the corridor. It is in accord withPlante's testimony of the substance of what she confront-ed Starling with, and not inconsistent with Plante's ac-count of the actual confrontation, i.e., Starling was ver-bally warned by Plante for telling a visitor in the corri-dor that the "union was in," and not for the alleged com-ment "things are really bad," which was absent from thewritten accusation as well as from Plante's testimony.8.Other postdischarge disciplineOn 17 March aide Barbara Deveron was given anidentical"EmployeeWarningTermination" entitledprinteddisciplinaryform as those described above.Under remarks was stated:Distributing avon products on work time againstno-solicitation rule. Verbally explained this was un-acceptableIn the upper left corner was enscribed the handwrittenwords "verbal explanation." The signator of the reportand issuing supervisor was Assistant DNA Deveron. TheGeneral Counsel argues that "verbal explanation" is notequivalent to "verbal warning" which is the prescribedfirstwritten reprimand in the disciplinary scheme, and towhich Chesky and Starling were subjected. Balanger tes-tified that the 17 March warning was the first writtendiscipline she had ever issued since assuming duty as anassistantDNA in May 1985. She testified that she issueditbecause she had been informed that Deveron had beenstoring these products in a patient's room, and was alsoseen, by her carrying bags that bore the product legend.She testified, in effect, that there is no practical distinc-tion between the two phrases, and had no explanationwhy she used the word "verbal explanation. "'There.is norebuttal evidence adduced by the General Counsel thatthe difference in phrasing on the reprimand has anypractical effect with respect to the document's constitu-tion as the first written documentation of discipline inthe progressive discipline leading to discharge.InMarch or,April 1986, DNA Plante ordered aideLentocha to remove from the nurses' stations on Wings Iand II, cake samples Lentocha was also ordered by acharge nurse to remove similar sample cakes from thestaff dining room. She did not receive a formal warning.On a date sometime during Chatto's 1-1/2-year em-ployment, she engaged in conduct that warranted merely-an oral warning from Plante, but which the GeneralCounsel suggests merited formal discipline if Respondenthad applied its rules nondiscriminatorily. Plante at firstadmitted that she had been advised by the weekend su-pervisor that Chatto had left her work station and ab-sented herself "for some time" without notifying her su-pervisor. She testified that she confronted Chatto, whorefused to explain her behavior In consequence, Plantegave her an undocumented oral warning.In further cross-examination, Plante was confrontedwith the employee manual reference in item six of dis-charge reasons, i.e., failure to notify a supervisor of ab- CRESTFIELDCONVALESCENTHOME343sence ona scheduled workday. She then changed hertestimony, stating that Chatto did notify the supervisorthat she was departing. At one point she also modifiedher testimony to indicate that Chatto at least profferedan unexplained "personal problem" as the reason for herdeparture Plante made no reference to item six that pro-hibits such departure without the permission of the su-pervisor. Because of Plante's shifting testimony, and itsnonrebuttal, it is not clear whether Chatto's conduct wasmeritorious of immediate discharge. However, Plante'stestimony reveals that, with respect to Chatto's conduct,some discretion was utilized in that there were no ad-verse effects caused by it. Thus, not even a writtenwarning was issued.9.Negotiation of discipline grievances andinformation disclosure refusalKevin Doyle, union vice president and chief contractnegotiator, testified,without contradiction, to communi-cations he had with Respondent's attorney and contractnegotiatorAlan Scheer regarding Chesky's discharge.On 10 March Doyle telephoned Scheerand engaged in aconversationwherein he attempted to reverse theChesky discharge. Doyle also asked to meet and negoti-ate the discharge, and he asked for a disclosure of state-mentsand evidence on which the discharge decision wasbased. Scheer promised to look into the matter. On themorning of 11 March, a second conversation occurredbetween the two representatives. Scheer stated Respond-ent's position which he reiterated in a letter addressed toDoyle on thatsamedate. That position was that Cheskyhad been discharged because she "consistently violatedthe employer's long-established no solicitation rule," andthat Doyle's representationof the facts, as told to him byChesky, concedes that Chesky was "on working time ina work area when the conversation took place" which"in itself' justified the discharge.With respect to thebargaining and information request, Scheer stated Re-spondent's position, which he formalized in his letter asfollows:We respectfully decline your demand that ourclientmeet and discuss the termination further andthat it provide you with statements of other em-ployees, all by dint of its recognition of the union asexclusive bargaining representative of the employ-ees.As you know,our client is obligated to meetand confer with the union with respect to wages,hours and other terms and conditions of employ-ment and to negotiate an agreement thereunder.One of the mandatory subjects of bargaining duringthe negotiating process is the establishment of stand-ards for employee discipline and a grievance proce-dure.At thepresent time,the employer enjoys theright to discipline and discharge employees whoviolate its rules so long as it does not do so in con-travention of the law.Collective-bargainingnegotiationswere agreed tocommence during the week of 24 March. On 11 March,Doyle sent two letters to Spieker, one of which con-taineda notification of grievance over the Chesky dis-charge, a request to meet and negotiate the grievance,and a request for "all information including witnesses,writtenstatements,copies of any and all policies whichare alleged to have been violated and all other relevantinformation." The second letter requested certain infor-mation for purpose of contract negotiations, including,inter alia,"a list of all employees [sic] addresses whohave been hired since the voting eligibility list was pre-pared."On 11 March Doyle filed an unfair labor practicecharge with the Regional Director in Case 39-CA-2468inwhich he alleged the discriminatory disciplining ofStarlingand the discriminatory disciplining and dis-charge of Chesky as violations of Section 8(a)(1) and (3)of the Act. On 20 March the Union filed the first chargein this case that alleged that the Employer violated Sec-tion 8(a)(3) of the Act by prohibiting employees fromlawful concerted' activities, and violated Section 8(a)(5)of the Act by refusing to meet and discuss grievances.By letter dated 24 March, the Union again requested dis-charge and discipline grievance discussions to be en-gaged in atthe forthcoming 26 March contractnegotia-tionsession,and also asked for a disclosure of Respond-ent'sdiscipline "justification "On 20 and 24 March, Attorney Scheer, by letters, for-warded to the Union certain data it had requested, i e.,employee manual,statementsof employment policies, alistof unit employees categorized by dates of hire, wagerates,department, etc., as requested on 11 March. The 20March letter refused to provide employee addresses thatitcharacterized as an irrelevant "updatedExcelsiorlist."On 25 March Scheer responded by letter to Doyle re-garding the Union's 24 March request, by declining tonegotiate the disciplinary actions that he characterized asnonmandatorybargainingsubjects.Castleman testified that Scheer consulted with him informulating the grievance negotiation and disclosure de-cisions, andthat he, Castleman, decided not to releasethe namesof witnesses or their statements. Castlemantestified that he had assumed that Plante had already dis-closed to Chesky the names of the employee informants,and that Scheer advised him that the grievances werenonmandatory bargaining subjects. In early April, Castle-man enteredhis appearance during the ULP investiga-tion asan attorney of record. He discussed the issueswith counsel for the General Counsel, at that time the in-vestigating agent,who directed his attention to certainBoard precedent. Castleman did so and concluded thatScheer was in error inasmuch as Castleman now conced-ed that the grievances were mandatory bargaining sub-jects.As to disclosure of documents, Castleman conclud-ed that Respondent was entitled by right to withholdevidence from the Board's investigatory processes, andthat this right took priority over the union right to infor-mation necessary to collective bargaining. Castlemanperceived that disclosure to the Union would effectuatedisclosure to the Board's processes. By letter to counselfor the General Counsel dated 8 April, Castleman setforth the position, and also stated that Respondent was"adverse to bargain when District 1199 files false charges 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith the NLRB at the sametimeitdemands employerbargain over the issue" [sic].Counsel for the General Counsel stated on the recordthat despite the language of the complaint,it isthe Gen-eral Counsel's position that Respondent is not obliged todisclose to the Union the actual statements of its wit-nesses, and that on an undisclosed date he so advisedCastleman during the investigation stage discussions. TheGeneral Counsel reaffirms this position in the brief citingAnheuser-Busch, Inc,237NLRB 982 (1978), and theGeneral Counsel's own published advisory opinion,OhioMetal Products,113LRRM 1087 (1983) The issue re-mains,however, as to the refusal to disclose the identityof witnesses.On 11 April Scheer addressed and forwarded to Doylea letter wherein he stated that Respondent "was not nec-essarily averse to discussing the discharge" during con-tract negotiations, "it strongly objected to doing so aslong as the negotiations were tied to the production ofstatements of other employees who were witnesses toMrs. Chesky's rule violations." He also set forth explana-tions for the need for confidentiality "prior to hearing"to prevent intimidation, of Respondent's witnesses, andfurther stated the theory that disclosure of "statements"of witnesses prior to their testimony would effectuate apremature disclosure and thus denial of "due process andthe right to effective counsel." Scheer proffered a will-ingness to "freely" discuss the discharge grievanceduring contract negotiations "so long as the Union's will-ingnessto enter into such discussions are not conditionedupon the production of the witnesses' statements." Theletter did not refer to a refusal to disclose identity of wit-nesses.In fact, there was no disclosure of witnesses'identity nor other relevant documentary information. On17April Respondent forwarded to.the, Union a currentlistof employees with their respective addresses, alongwith other information requested, e.g , job descriptions asprovided, by Scheer in his 11 April letter. Doyle testifiedthat he had received all unit information he had request-ed from the Respondent..From the testimony of even the General Counsel'switnesses,the Respondent did engagein substantial dis-cussions of the grievanceissuesduring at least three, ifnot more, contract negotiationmeetingswhereat Castle-man proffered a "full explanation" of Respondent's posi-tion and orally disclosed to the Union Respondent's per-ception of the facts on which it based its conclusions ofmisconduct, and explained its conception of what rulesof conduct were breached, albeit without a tender of awritten list of witnesses, their written statements, orother documents.On 21 April the Union withdrew its 11 March unfairlabor practice charge and on 23 April it filed the amend-ed charge that incorporated the substance of its allega-tions regarding 8(a)(1) and (3) violations as well as the8(a)(5) allegations in more specificlanguage.tions are subject to the Board's policy regarding solicita-tion of union activities:We therefore hold that the Board's general ap-proach of requiring health-care facilities to permitemployee solicitation and distribution during non-working time in nonworking areas, where the facili-ty has not justified the prohibitions as necessary toavoid disruption of health-care operations or dis-turbance of patients, is consistent with the Act.The Board inIntercommunity Hospital,255 NLRB 468,471 (1981), subsequently applied the general standard ofimmediate patient care areas to specific areas in a hospi-tal In so doing it guided itself byNLRB v. Baptist Hospi-tal,422 U.S. 773 (1979), and balanced the medical serv-icewith employee organizing rights in such context. Itheldthat prohibitions on solicitation in immediate patientcare areas are presumptively valid and that solicita-tion may be legitimately prohibited in other areas ifjustified by the hospital as necessary to further pa-tient care.In that case such multipurpose locationsas an openlobbyand nurses'stations in open corridors were foundto be areas of justifiable solicitation prohibition becauseof patient exposure. However, the Board took care tofind that the prohibition was not knowingly discrimina-torily applied with respect to cataloguesales solicitation,which were conducted beyond the supervisors' knowl-edge.The Board will find that, absent the Respondent'sproving a direct effect on patient care, an absolute prohi-bitionon union-related solicitation or distribution ofunion literatureat all times in all areasof a health carefacility,includingclear nonpatient or nonworkareas, isoverly broad and furthermore is unlawful even when anincumbentunionagrees to such restriction 5The Board and court also have found that a rule thatwill "not tolerate" activity "disruptive of the atmosphereof patient care" to be "ambiguous and thus fatally over-broad and invalid," particularly in a context of shiftingrules and disciplinary actions for their violation.Pres-byterian/St.Luke'sMedical Center,258NLRB 93, 99(1981), enfd. 723 F.2d 1468 (10th Cir. 1983). The Board'sremedial order in that case proscribed solicitation rules"other than a clear unambiguous rule limiting or prohib-itingsolicitationin immediatepatient care areas or otherspecifically identifiedareaswhere employeesolicitationhas an unreasonableeffect on patient care, during em-ployee's nonworking time "However, the mere absence of a valid no-solici-tation/distribution rule does not confer on employees theabsolute right to discuss union matters during worktimeConclusionsA. The 8(a)(1)-(3) AllegationsInBeth Israel Hospital v.NLRB,437 U.S. 483, 507(1988), the Supreme Court held that health care institu-sHarper-Grace Hospitals,264 NLRB 663 (1982), enfd 737 F 2d 576(6th Cir 1984) See Administrative Law Judge Holley's discussion of theimplication of the Supreme Court's decision inNLRB Y Magnavox Co,415 U S 322 (1974), and his discussion of the aforecited state of Boardpolicy that was adopted by the Board, and the conclusions of whichwere approved by the Sixth Circuit CRESTFIELD CONVALESCENT HOME345to the detriment of their work performance, and an em-ployermay legitimately penalize an employee for dis-cussing union matters during worktime on condition thatsuch discipline is not disparately or discriminatorily ap-pliedBrigadier Industries Corp., 271NLRB 656 (1984). Ifdiscriminatorily applied solely against union activitieswithout business justification, a no-solicitation rule be-comes violative of the Act.PremierMaintenance, 282NLRB 10 (1986).Ifind that the Respondent did not, conspicuously andcontinuously maintain a solicitation/distribution rule, nordid it universally enforce it prior to February 1986. Iconclude that the Union did agree to the promulgationof an absolute prohibition of union discussions by em-ployees, but I find that such agreement did not constitutea waiver of employees' rights under the Act as it consti-tuted an unlawfully broad, discriminatory, and ambigu-ous rule promulgated by Plante on 5 February in the ab-sence of evidence of a patient care need for its universalapplication to all areas. The rule was in fact one of the"new rules" which Plante announced and not merely areiteration of past rules or past policy The rule, as an-nounced on 5 February and as subsequently enforced,encompassed a restriction "in patient areas or on' worktime" exclusive only of formal break periods, of unionsolicitations, and also of any union-referenced conversa-tionswhatsoever, even casual conversations wherein theword "union" was mentioned, regardless of location, re-gardless of impact on patients, regardless of whether dis-cretion dictated some response to patient inquiries, re-gardless of whether it occurred when employees are idleand merely waiting "on call" for a patient's summons,and regardless of extenuating circumstances. As the fac-tual findings disclosed, solicitations and casual conversa-tionsduring periods of idleness, other than formalbreaks, during the performance of work tasks in nonpa-tient areas; in dual purpose locations, and often in patientcare areas had been knowingly tolerated. Past rule viola-tions and other misconduct were previously consideredin light of circumstances, e.g., no written discipline wasaccorded on cessation of the objectionable conduct, dis-cretion was accorded to an employee as to the point ofdisengagement from a discussion of an objectionabletopic initiated by a patient, no discipline was accordedwhere undisclosed "personal problems" motivated anemployee, and some consideration was given to the al-leged offender's point of view.Although after 5 February some effort was made toenforcetheresurrected"codified"solicitation/-distribution rule, clearly there was no attempt to discour-age casual nonunion conversations during worktimeWith respect to the 5 February discipline issued toChesky, the underlying incident cannot sensibly be char-acterized as a solicitation for union support. The offend-ing conduct consisted of a brief, innocuous response to asympathetic inquiry from a patient with whom Cheskyhad had a long-term friendly, professional relationship.According to Spieker, Chesky was entitled to some dis-cretion with respect to the termination point of the sub-ject.Clearly a discourtesy or an abrupt nonresponse canbe offensive and unsettling. The employee manual in"suggestion" number six calls for the use of discretion re-garding "problem" topics whenit states"Be considerateas possible, but also say little as possible about these mat-ters " "Little as possible" implies discretion.Plantemade no effort to investigate or considerwhether Chesky utilized discretion and had said as littleas possible under the circumstancesRather, acting in-consistentlywith the supposed policy as explained bySpieker, she summarily issued formal discipline, just asshe ditl for Starling, on learning that some minimal refer-ence was made to "union." Chesky had no clear ideahow to guide herself under Plante's 5 February rulewhen she was confronted with the patient's friendly curi-osity. Starling was subjected to the same ambiguity whenquestioned by a visitor.Respondent's position is that Chesky's 5 February con-duct was a breach of its solicitation rule. However, theRespondent does not contend that Chesky's conduct on 5February was itself actually disruptive, harmful, unset-tling, or even, absent the general rule, improper. Thusshe and Starling were automatically disciplined on 5February for the perceived breach of an overly broadand ambiguous antiunion referenced conversation rule aspromulgated by Plante. Inasmuch as that rule was overlybroad, ambiguous, and disparately enforced, I find thatthe issuance of such discipline was violative of the Act.With respect to the 6 March discipline involving theGedraitis conversation,Chesky's publicizing a unionmeeting could be, reasonably construed as solicitationthatmight have been justifiably prohibited by a validnondisparately enforced, clear, unambiguous, and validsolicitation rule and a showing of necessity for applica-tion in a nonimmediate patient care area. None of those'exculpatory factors are present. Furthermore, there is noshowing that the nourishment room on the third shift isan immediate patient area as defined by Spieker, nor isthere a showing of necessity for the valid prohibition ofsolicitation in that area when such is not disruptive ofthework routine. Despite Gedraitis' inner sensitivities,Chesky's brief announcement to Gedraitis was not shownto be disruptive, nor was it any more so than other toler-ated social conversation carried on in the performance ofwork duties; or the past tolerated commercial and benev-olent solicitations.In the final analysis, however, Respondent did notmaintain a clear, conspicuous,and unambiguous solicita-tion rule at the time of discipline. The posted rule was atleast augmented and confused, if not completely super-ceded by Plante's announced "new rules." In the past,Respondent tolerated nondisruptive solicitations concur-rent with the performance of work tasks being done byone or more of the aides I find that the Respondent didpost the written, concededly facially valid rule about 5February.That same rule however, had been postedintermittently in past years. The mere reporting wasmeaningless without a clear announcement of its univer-sal application and an explicit repudiation of past tolera-tion of its noncompliance. In the context of Plante's 5February announcement, the net effect was that the em-ployees were informed that only union solicitations andconversations were prohibited during the performance ofwork duties.Although some effort was subsequently 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmade to discourage other solicitations, there is uncontro-verted evidence of a continuation of toleration by LPNsand RNs of working time commercial or altruistic solici-tations and merchandise displays. Therefore, I find thatChesky was not subjected to a clear, conspicuous, unam-biguous, nondisparate, and no solicitation during worktask policy at the time she received the March disciplinefor the Gedraitis incident. Accordingly, I find that the is-suance of a reprimand for her conduct was, violative ofthe Act.Regarding the 6 March and 10 February reprimandsfor the Chatto and Coletto incidents, the evidence, in-cluding Chesky's own testimony, convinces me that dis-ciplinarywarnings were warranted. It was against Re-spondent's policy to engage in a discussion of a contro-versial topic, or employee problems in the presence of apatient that might tend to adversely affect the patient'stranquility.Both the Union and Respondent had agreedto the broad no-union-related discussion rule. Althoughthat rule was unlawfully broad and ambiguous, it coin-cidedwith Respondent's longstanding valid policy re-garding conversational restraints when direct patient ex-posure is involved. On 10 February Chesky willingly re-sponded to Coletto's questions and accusations concern-ing strike violence. She vigorously defended the Union'sposition, all during the ministration of patient care. Thisconduct she later pronounced to be her constitutionalright.Chesky's conduct on 6 March consisted of publi-cizing and inviting interest in a forthcoming union meet-ing while directly engaged in the care of aware patients.Although I find an absence of a valid solicitation re-straint on those occasions, I also find that her conductwas contrary to Respondent's preexisting policy concern-ing conversational restraints on aides engaged in directpatient care. There is an absence of evidence that Re-spondent disparately enforced that rule by toleratingsimilar discussions of controversial or provocative sub-jects by aides as they engaged in direct patient care.Therefore I find that Respondent was justified in issuingan appropriate disciplinary warning which, according toitsdisciplinary system, ought to have been the step-oneverbal warning and documentation in the personnel file,and a second step first written warning.It is undisputed that Chesky was discharged pursuantto the automatic application of Respondent's progressivediscipline system. In view of my finding that two of thereprimandswere unlawful and violative of Section8(a)(1) and (3) of the Act, a remedy of their expurgationiswarranted. It is clear that Chesky would not havebeen discharged merely for the accumulation of twowarnings. Therefore her discharge in direct consequenceof two unlawful disciplinary warnings is itself violativeof Section 8(a)(1) and (3) of the Act.There is insufficient evidence on which to concludethatRespondent was motivated by specific hostility toChesky or Starling because of their union activities or bygeneral antiunion animosity, despite the alacrity and sus-picious manner in which Plante and Spieker issued thereprimands.66 I findit to be of little probative value whether Owner Castleman wasoverheard making a deprecating comment about the formerstrikers to aB. The 8(a)(5) AllegationsA failure to furnish the employees' designatedbargain-ing agent with requested information that is relevant tothe negotiations of, or administration of, a collective-bar-gaining agreement, or of use in carrying out its statutoryduties and responsibilities may constitute a breach of anemployer's good-faith bargaining obligations under theAct.DetroitEdisonCo. v.NLRB,440 U.S. 301, 303(1979);NLRB v. Acme Industrial Co.,385 U.S. 432, 435-436 (1967);NLRB v. Truitt Mfg. Co.,351U.S. 149, 152(1956). Information concerning terms and conditions ofemployment within the bargaining unit is presumptivelyrelevant and no specific showing of relevance is re-quired,Ohio Power Co.,216 NLRB 987, 991 (1975). InAssociated General Contractors of California,242 NLRB891 (1979), enfd. 633 F.2d 766 (9th Cir. 1980), cert.denied 452 U.S. 915 (1981), the Board stated that a unionis entitled under a "broad discovery type" standard to in-formationwhereby it can judge whether to press itsclaims "in the contractual grievance procedure, or beforethe Board or courts, or through remedial provisions incontracts under negotiations."Accordingly,Respond-ent's alleged "right" to refuse to cooperate with a Boardconducted investigation of an unfair labor practicecharge concerning the same incident cannot take priorityover the Union's discovery rightsassumingthe discover-ability of the material.The General Counsel concedes that statements of wit-nesses to the alleged employee misconduct relied on bythe employer are not discoverable. The General Counselhas recognized that the Board has exempted these on thegrounds that such discovery will not aid the arbitrationand grievance process and that "premature discovery ofthe statements raise the risk that 'employers or in somecases unions will coerce or intimidate employees andothers who have givenstatements... ."' The GeneralCounselAdviceMemorandum (Ohio Metal Products,Case 30-CA-7635, May 25, 1983, 113 LRRM 1087),citingAnheuser-Busch, Inc.,237 NLRB 982 (1978) Thatdecision also stressed the confidential nature of suchstatements apart from harassment considerations. TheGeneral Counsel cites the earlier case,Transport of NewJersey,233 NLRB 694 (1977), as authority for the princi-ple that the identities of witnesses to an incident forwhich an employee was disciplined are nonetheless dis-coverable. The Board itself subsequently recognized thatprinciple inAnheuser-Busch, Inc.,above, 237 NLRB at984 fn. 5. In the earlier case the Board found the possi-bility of harassment of witnesses to be speculative andoutweighed by the union's need of it. That case, howev-er, involved a bus driver who had been disciplined for anaccident and the witnesses involved were not employees,but rather the passengers, whose identities were un-known to the union and thus inaccessible to the unionfor interview.coowner as the strikers returned to work I make no finding on this inci-dent which at most is evidence that Respondent had an unfavorable opin-ion of the judgment of employees who joined the strikeIn the same al-leged comment, Castleman also recognized the strikers' rights and statusas employees CRESTFIELD CONVALESCENT HOME347InColumbus Products Co.,259 NLRB 220 (1981), theBoard found reliance onTransportof NewJersey,above,to be misplaced where the substance of employees' ac-counts were conveyed to the union by the employer andwhen the union had access to employees.It found thatthe union had no need of witness identities.In this casethe detailed substance of the alleged misconduct wasorally conveyed to the Union during the course of sever-albargaining sessions,aswas the substance of the Re-spondent'sposition regarding its solicitation rules thatwere posted and forwarded to the Union.Regarding thenames of patients involved, Chesky was confronted withthese.Concerning the first incident she was aware thatonly aide Geidel was present with her.Regarding the 10February incident,Chesky testified that she was awareof the patient involved and the name of the aide,Coletto.Concerning the events of 6 March,Plante told Cheskythat the employee informant was Chatto and told her theidentity of the location,i.e., the patient's room.With re-spect to the Gedraitis incident, although on direct exami-nation Chesky testified that Plante merely referred to anaide called"Laurie," she admitted in cross-examinationto a specific reference to Lorraine Gedraitis during theconfrontation.Thus, the Union was provided with thenames of the employee informants and the patients in-volved by virtue of Plante's confrontations with Chesky.Furthermore,because of the factually confined nature ofthe incidents,it is clear that there could have been nofurther employee witnesses,and even if there wereothers the Union had access to them.From these facts Iconclude that the Union had no need for a formal identi-fication and documentation of witnesees or other data inorder to pursue a grievance concerning the Chesky disci-pline and discharge.Ifind that Respondent's refusal toperform a needless act is not indicative of bad-faith bar-gaining.Because Respondent orally disclosed fully its ra-tionale for the discipline to the Union and acquiesced inthe Union's request to bargain concerning it, short of dis-closure of the written statements,I find that Respondentdid not fail to bargain in good faith concerning the disci-plining of Chesky and/or Starling.With respect to the 11 March request for a current listof employees'addresses requested by the Union withother information,there was a delay that resulted in thereceipt of that information on 17April,about 20-35 dayslater, after prompt receipt of all the other information re-quested,including lists of employees by dates of hire,wage rates,department,etc., and employee manuals andstatements of employee policies, including the no-solicita-tion rule. Attorney Scheer characterized the request foraddresses of newly hired employees as an"updated Ex-celsiorlist,"and "not relevant to bargaining."SubsequenttoOwner Castleman'sparticipation in the direct legalrepresentation of Respondent in early April, several in-correct notions of Respondent's legal obligations werecorrected.On 17 April the "updatedExcelsiorlist"wassubmitted to the Union with other information pursuantto an oral request made by the Union at the 14 Aprilbargaining session.Clearly the current list of employees by address is rel-evant and necessary in order for the Union to fulfill itsstatutory role as bargaining agent.The General Counseltakes the position that the tardy compliance with a re-quest for that information constitutes bad faith as definedby the Act. The General Counsel cites several cases tothe effect that ultimate compliance does not cure a bad-faith refusal to supply requested relevant bargaining in-formation.Those cases,however, clearly delineate a bad-faith refusal,and a lengthy, injurious duration before ulti-mate compliance,i.e.,6 months to a year.Coalite Inc.,278 NLRB 293(1986); and cases cited inDayton Power &Light Co.,267 NLRB 202 (1983).I find that the facts of this case are distinguishable andfail to support an inference of bad faith.The facts ratherreveal that in the midst of complying with other infor-mation,one of Respondent's counsel made an incorrectjudgment on the relevance of this bit of information,which he subsequently corrected,with other incorrectperceptions of bargaining obligations.He did so whenthe request was reiterated,and most probably explained,at the bargaining table on 14 April.This kind of tempo-rary misjudgment does not warrant a finding of unlawfulconduct worth remedying by formal findings and reme-dial order, particularly when the duration of nondisclo-sure was so brief and noninjurious.Concerning the allegation that theRespondentbreached its bargaining obligations by the unilateral pro-mulgation of a new solicitation rule on 5 February 1986,I find that it is unsupported by the evidence. My factualfindings disclose that the Union was notified in advance,discussed the rule, and agreed in advance to its promul-gation by virtue of the conduct of its authorized agent.Accordingly,I find that Respondent did not violate Sec-tion 8(a)(5) of the Act as variously alleged in the com-plaint.CONCLUSIONS OF LAW1.The Respondent,Manchester Health Center, Inc.d/b/a Crestfield Convalescent Home/Fenwood Manor,is an employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act; and a health careinstitutionwithin the meaning of Section 2(4) of the Act.2.New England Health Care Employees Union, Dis-trict 1199, NUHHCE,AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) by promulgat-ing,maintaining, and enforcing solely against union orother protected concerted activity of employees anoverly broad/vague and ambiguous no union solicita-tion/discussion rule on and after 5 February 1986.4.Respondent violated Section 8(a)(3) and(1) of theAct by enforcement of the above-described rule by disci-plining employees as follows:Carol Chesky-verbal warning, 5 February 1986,discharge,6 March 1986Suzanne Starling-verbal warning,6 March 19865.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.6.Except as specifically found above, Respondent hasnot otherwise violated the Act. 348DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I recommend that it be directed to ceaseand desist therefrom, and take certain affirmative actionsnecessary to effectuate the policies of the Act. Havingfound that Respondent discharged Carol Chesky in vio-lation of Section 8(a)(3) and (1) of the Act, I shall rec-ommend that Respondent be ordered to offer her rein-statement to her former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority or other rights and privi-leges previously enjoyed, and to make her whole for anyloss of earnings she may have suffered as a result of herunlawful discharge by paying her a sum equal to whatshe would have earned, plus interest. Backpay shall becomputed in accordance with the formula set forth inF.W. WoolworthCo., 90 NLRB 289 (1950), with interestto be computed in the manner described inFlorida SteelCorp.,231 NLRB 651 (1977). See generallyIsis PlumbingCo., 138 NLRB 716 (1962).Having found that Respondent unlawfully reprimand-ed or warned Carol Chesky and Suzanne Starling, I shallrecommend that Respondent be ordered to rescind thoseactions and remove them from its records. It should alsobe ordered that the status of Chesky's lawful warnings of10 February 1986 be designated as her first verbal warn-ing, and her lawful warning of 6 March be designated asher first written warning according to the Respondent'sprogressive discipline system.On these findings of fact andconclusionsof law andon the entire record, I issue the following recommend-ed7ORDERThe Respondent,ManchesterHealthCenter, Inc.d/b/a Crestfield Convalescent Home/Fenwood Manor,Manchester, Connecticut, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Promulgating, maintaining, or discriminatorily en-forcing any rule, regulation, or other prohibition againstemployees who solicit on behalf of New England HealthCare Employees Union, District 1199, NUHHCE, AFL-CIO or any other labor organization or who engage inunion referenced conversations on its premises by meansother than a clear, unambiguous rule limiting or prohibit-ing solicitation and conversations in immediate patientcare areas or other specifically identified areas when em-ployee solicitation or conversation has an unreasonableeffect on patient care, during employees' nonworkingtime.(b)Discriminatorily warning or reprimanding employ-ees about, or discharging them in consequence of, viola-tions of no-solicitation/conversation rules not in con-formance with item 1(a) above.'(c) In any like or related manner' interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferCarolChesky full reinstatement to herformer position or, if it no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges previously enjoyed, and makeher whole for any losses incurred by reason of her un-lawful discharge in the mannner set forth in the remedysection of this decision.(b) Rescind and remove from its records any referenceto the discharge of Carol Chesky and the unlawful repri-mands and warnings issued to Carol Chesky on 5 Febru-ary and 6 March 1986, and to Suzanne Starling on 6March 1986; and designatein itsrecords Carol Chesky'slawful warning of 10 February 1986 as her first verbalwarning and her lawful warning on 6 March 1986 as herfirstwritten warning.(c)Rescind any and all rules restricting employeeunionsolicitation and/or conversation that are not clear-ly and unambiguously worded and that limit employees'union solicitation and conversation to times other thanworking time and to areas other than immediate patientcare areas and specifically identified areas when employ-ee solicitation and conversation have an unreasonableeffect on patient care.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its Manchester, Connecticut facility copiesof the attached notice marked "Appendix."8 Copies ofthe notice, on forms provided by the officer in chargefor Subregion 39, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately on receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the officer in charge in writing within 20days from the date of this Order what steps have beentaken to comply. For the purpose of determining or se-curingcompliance with this Order, the Board, or any ofits authorized representatives, may obtain discovery fromtheRespondent, its officers, agents, successors, or as-signs,or any other person having knowledge concerningany compliance matter, in the manner provided by theFederal Rules of Civil Procedure. Such discovery shallbe conducted under the supervision of the United Statescourt of appeals enforcing this Order and may be had on° If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " CRESTFIELD CONVALESCENT HOME349any matter reasonably related to compliance with thisOrder, as enforced by the court.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violationsof the Act not spe-cifically found.